







$200,000,000
CREDIT AGREEMENT
dated as of
November 25, 2015
among
RACKSPACE HOSTING, INC.,
as Borrower,
The Lenders Party Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
and
MORGAN STANLEY BANK, N.A.,
GOLDMAN SACHS BANK USA
and
WELLS FARGO BANK, N.A.
as Co-Syndication Agents
* * * * *
J.P. MORGAN SECURITIES LLC,
MORGAN STANLEY SENIOR FUNDING INC.,
GOLDMAN SACHS BANK USA
and
WELLS FARGO SECURITIES, LLC,
as Joint Bookrunners and Co-Lead Arrangers




--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
 
 
Page
Article I Definitions
1
Section 1.01
 
Defined Terms
1
Section 1.02
 
Classification of Loans and Borrowings
25
Section 1.03
 
Terms Generally
25
Section 1.04
 
Accounting Terms; GAAP
25
 
 
 
 
Article II The Credits
26
Section 2.01
 
Commitments
26
Section 2.02
 
Loans and Borrowings
26
Section 2.03
 
Requests for Borrowings
26
Section 2.04
 
Reserved
27
Section 2.05
 
Letters of Credit
27
Section 2.06
 
Funding of Borrowings
30
Section 2.07
 
Interest Elections
31
Section 2.08
 
Termination and Reduction of Commitments
32
Section 2.09
 
Repayment of Loans; Evidence of Debt
32
Section 2.10
 
Prepayment of Loans
33
Section 2.11
 
Fees
34
Section 2.12
 
Interest
34
Section 2.13
 
Alternate Rate of Interest
35
Section 2.14
 
Increased Costs
35
Section 2.15
 
Break Funding Payments
37
Section 2.16
 
Taxes
37
Section 2.17
 
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
40
Section 2.18
 
Mitigation Obligations; Replacement of Lenders
42
Section 2.19
 
Expansion Option
42
Section 2.20
 
Cash Collateral
43
Section 2.21
 
Defaulting Lenders
44
 
 
 
 
Article III Representations and Warranties
47
Section 3.01
 
Organization; Powers
47
Section 3.02
 
Authorization; Enforceability
47
Section 3.03
 
Governmental Approvals; No Conflicts
47
Section 3.04
 
Financial Condition; No Material Adverse Change
47
Section 3.05
 
Properties
47
Section 3.06
 
Litigation and Environmental Matters
48
Section 3.07
 
Compliance with Laws and Agreements
48
Section 3.08
 
Investment Company Status
48
Section 3.09
 
Taxes
48
Section 3.10
 
ERISA
48
Section 3.11
 
Disclosure
48
Section 3.12
 
Subsidiaries
49
Section 3.13
 
Margin Stock
49


i

--------------------------------------------------------------------------------


Section 3.14
 
Use of Proceeds
49
Section 3.15
 
Solvency
49
Section 3.16
 
Intellectual Property
49
Section 3.17
 
Anti-Corruption Laws and Sanctions
50
 
 
 
 
Article IV Conditions
51
Section 4.01
 
Effective Date
51
Section 4.02
 
Each Credit Event
52
 
 
 
 
Article V Affirmative Covenants
53
Section 5.01
 
Financial Statements and Other Information
53
Section 5.02
 
Notices of Material Events
54
Section 5.03
 
Existence; Conduct of Business
54
Section 5.04
 
Payment of Obligations
54
Section 5.05
 
Maintenance of Properties
55
Section 5.06
 
Books and Records; Inspection Rights
55
Section 5.07
 
Compliance with Laws
55
Section 5.08
 
Use of Proceeds and Letters of Credit
55
Section 5.09
 
Insurance
55
Section 5.10
 
Required Guarantors
56
 
 
 
 
Article VI Negative Covenants
57
Section 6.01
 
Indebtedness Covenant
57
Section 6.02
 
Lien Covenant
59
Section 6.03
 
Limitation on Fundamental Changes; Lines of Business
61
Section 6.04
 
Restrictions on Investments, Loans, Advances, Guarantees and Acquisitions
61
Section 6.05
 
Limitation on Asset Sales
62
Section 6.06
 
Swap Agreements
63
Section 6.07
 
Limitations on Restricted Payments, Prepayments of Subordinated Indebtedness and
Modifications of Subordinated Indebtedness
63
Section 6.08
 
Restrictions on Transactions with Affiliates
65
Section 6.09
 
Restrictions on Restrictive Agreements
65
Section 6.10
 
Financial Covenants
66
Section 6.11
 
Fiscal Year
66
 
 
 
 
Article VII Events of Default
67
 
 
 
 
Article VIII The Administrative Agent
69
 
 
 
 
Article IX Miscellaneous
71
Section 9.01
 
Notices
71
Section 9.02
 
Waivers; Amendments; Release of Guarantors
71
Section 9.03
 
Expenses; Indemnity; Damage Waiver
72
Section 9.04
 
Successors and Assigns
74


ii

--------------------------------------------------------------------------------


Section 9.05
 
Survival
77
Section 9.06
 
Counterparts; Integration; Effectiveness
77
Section 9.07
 
Severability
77
Section 9.08
 
Right of Setoff
77
Section 9.09
 
Governing Law; Jurisdiction; Consent to Service of Process
78
Section 9.10
 
WAIVER OF JURY TRIAL
78
Section 9.11
 
Headings
79
Section 9.12
 
Confidentiality
79
Section 9.13
 
Interest Rate Limitation
79
Section 9.14
 
USA Patriot Act
80
Section 9.15
 
Keepwell
80
Section 9.16
 
No Advisory or Fiduciary Responsibility
80


iii

--------------------------------------------------------------------------------


EXHIBITS:
 
 
 
 
 
Exhibit 1.01A
 
Form of Guarantee Agreement
Exhibit 1.01B
 
Form of Note
Exhibit 2.03
 
Form of Borrowing Request
Exhibit 2.07
 
Form of Interest Election Request
Exhibit 2.16A
 
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit 2.16B
 
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit 2.16C
 
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit 2.16D
 
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit 2.19A
 
Form of Increasing Lender Agreement
Exhibit 2.19B
 
Form of Augmenting Lender Agreement
Exhibit 5.01
 
Form of Compliance Certificate
Exhibit 9.04
 
Form of Assignment and Assumption
 
 
 
SCHEDULES:
 
 
 
 
 
Schedule 2.01    
 
Commitments
Schedule 2.05(k)
 
Existing Letters of Credit
 
 
 




iv

--------------------------------------------------------------------------------






THIS CREDIT AGREEMENT (this “Agreement”), dated as of November 25, 2015, is
entered into among Rackspace Hosting, Inc., a Delaware corporation, the Lenders
party hereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and Morgan
Stanley Senior Funding, Inc., Goldman Sachs Bank USA and Wells Fargo Bank, N.A.,
as Co-Syndication Agents.
The parties hereto agree as follows:
ARTICLE I
Definitions


Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquired Indebtedness” means Indebtedness of a Person or any of its
Subsidiaries existing at the time such Person becomes a Subsidiary of the
Borrower or at the time it merges or consolidates with or into the Borrower or
any of its Subsidiaries or that is assumed in connection with the acquisition of
assets from such Person.
“Adjusted LIBO Rate” means, for any day, with respect to any Eurodollar
Borrowing for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.
“Adjusted One Month LIBO Rate” means an interest rate per annum equal to the sum
of (a) 1.00% per annum plus (b) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day).
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified, whether on
the Effective Date or subsequent thereto.
“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted One Month LIBO
Rate. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted One Month LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, Federal Funds Effective Rate or Adjusted One Month LIBO Rate,
respectively.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

1

--------------------------------------------------------------------------------




“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the unused fees payable hereunder, the
Applicable Margin per annum set forth below under the caption “ABR Spread”,
“Eurodollar Spread” or “Unused Fee Rate”, as the case may be, based upon the
Consolidated Total Leverage Ratio for the most recently ended trailing four
quarter period with respect to which the Borrower is required to have delivered
the financial statements pursuant to Section 5.01 hereof (as such Consolidated
Total Leverage Ratio is reflected in the Compliance Certificate delivered under
Section 5.01(c) by the Borrower in connection with such financial statements):
Category
CONSOLIDATED TotAl Leverage Ratio:
ABR Spread
Eurodollar
Spread
unused Fee Rate
I
≥ 2.25 to 1.0
1.00%
2.00%
0.40%
II
≥ 1.50 to 1.0 but < 2.25 to 1.0
0.75%
1.75%
0.35%
III
≥ 0.75 to 1.0 but < 1.50 to 1.0
0.50%
1.50%
0.30%
IV
< 0.75 to 1.0
0.25%
1.25%
0.25%



For purposes of the foregoing, each change in the Applicable Margin resulting
from a change in the Consolidated Total Leverage Ratio shall be effective during
the period commencing on and including the date of delivery to the
Administrative Agent of such financial statements and Compliance Certificate
indicating such change and ending on the date immediately preceding the
effective date of the next such change; provided that the Consolidated Total
Leverage Ratio shall be deemed to be in Category I at any time (a) that an Event
of Default has occurred and is continuing or (b) if the Borrower fails to
deliver the financial statements required to be delivered by it pursuant to
Section 5.01(a) or Section 5.01(b), during the period from the expiration of the
time for delivery thereof until such financial statements are delivered;
provided further that the Consolidated Total Leverage Ratio shall be deemed to
be in Category IV for the period from the Effective Date through the date that
the financial statements and Compliance Certificate are delivered for the fiscal
quarter ending September 30, 2015. In the event that any financial statement
delivered pursuant to Section 5.01(a) or Section 5.01(b), as applicable, is
shown to be inaccurate when delivered (regardless of whether the Commitments are
in effect when such inaccuracy is discovered, but subject to the proviso below)
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any such period (an “Applicable Period”) than the
Applicable Margin applied for such Applicable Period, and only in such case,
then the Borrower shall immediately (i) deliver to the Administrative Agent
corrected financial statements for such Applicable Period, (ii) determine the
Applicable Margin for such Applicable Period based upon the corrected financial
statements and (iii) immediately pay to the Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Period; provided that the Borrower shall not have an obligation
to comply with the foregoing provisions with respect to any amounts due pursuant
to this paragraph in the event the Administrative Agent makes demand therefor
after the date that is 180 days after the date on which each of the following
shall have occurred: (i) the Commitments have expired or been terminated,
(ii) the principal of and interest on each Loan and all fees payable hereunder
shall have been paid in full, (iii) all Letters of Credit shall have expired or
terminated and (iv) all LC Disbursements shall have been reimbursed. This
provision is in addition to the rights of the Administrative Agent and the
Lenders with respect to Section 2.12(c) and their other respective rights under
this Agreement and shall not limit the right of the Administrative Agent to
declare an Event of Default.


“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.21 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the

2

--------------------------------------------------------------------------------




Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit 9.04 or any other form approved by the Administrative Agent.
“Attributable Debt” means, in respect of a Sale and Leaseback Transaction or
Finance Lease Obligation, the present value, discounted at the interest rate
implicit in the sale and leaseback transaction or lease, of the total obligation
of the lessee for rental payments during the remaining term of the lease.
“Augmenting Lender” has the meaning set forth in Section 2.19.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bank Products” means each and any of the following bank services provided to
any Loan Party by a Lender or any of its Affiliates: (a) commercial credit
cards, (b) commercial checking accounts, (c) stored value cards and (d) treasury
management services (including, without limitation, controlled disbursements,
automated clearinghouse transactions, return items, overdraft and interstate
depository network services).
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a proceeding under any Debtor Relief Law, or has had appointed for it
a receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Bankruptcy Event shall not result solely by virtue of
any ownership interest, or the acquisition of any ownership interest, in such
Person by a Governmental Authority or instrumentality thereof so long as such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of the courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Person.


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Rackspace Hosting, Inc., a Delaware corporation.
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing
substantially in the form of Exhibit 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

3

--------------------------------------------------------------------------------




“Capital Stock” means:
(a)with respect to any Person that is a corporation, any and all shares,
interests, participations or other equivalents (however designated and whether
or not voting) of corporate stock, including each class of Common Stock and
Preferred Stock of such Person, and all options, warrants or other rights to
purchase or acquire any of the foregoing; and


(b)with respect to any Person that is not a corporation, any and all
partnership, membership or other equity interests of such Person, and all
options, warrants or other rights to purchase or acquire any of the foregoing;


provided, that, any security that constitutes Indebtedness described in clauses
(a) through (f) of the definition thereof, including any security that is
convertible into, or exchangeable for any of the foregoing, cash or a
combination thereof, shall not be considered “Capital Stock.”
“Capitalized Lease Obligations” means, as to any Person, the obligations of such
Person under a lease that are required to be classified and accounted for as
capital lease obligations under GAAP and, for purposes of this definition, the
amount of such obligations at any date shall be the capitalized amount of such
obligations at such date, determined in accordance with GAAP.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Bank or the
Lenders, as collateral for LC Exposure or obligations of Lenders to fund
participations in respect of Letters of Credit, cash or deposit account balances
or, if the Administrative Agent and the Issuing Bank shall agree in their sole
discretion, make arrangements for other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Bank. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other arrangements.
“Cash Equivalents” means:
(a)     debt securities denominated in euro, pounds sterling or dollars to be
issued or directly and fully guaranteed or insured by the government of a
European Union member state, the United Kingdom or the United States of America,
as applicable, where the debt securities have not more than twelve months to
final maturity and are not convertible into any other form of security;


(b)    commercial paper denominated in euro, pounds sterling or dollars maturing
no more than one year from the date of creation thereof and, at the time of
acquisition, having a rating of at least P1 from Moody’s and A1 from S&P;


(c)certificates of deposit denominated in euro, pounds sterling or dollars
having not more than twelve months to maturity issued by a bank or financial
institution incorporated or having a branch in a European Union member state,
the United Kingdom or the United States of America, provided that the bank is
rated P1 by Moody’s or A1 by S&P;


(d)any cash deposit denominated in euro, pounds sterling or dollars with any
commercial bank or other financial institution, in each case, whose long term
unsecured, unsubordinated debt rating is at least A3 by Moody’s or A- by S&P;



4

--------------------------------------------------------------------------------




(e)repurchase obligations with a term of not more than seven days for underlying
securities of the types described in clause (a) above entered into with any bank
or financial institution meeting the qualifications specified in clause
(d) above;


(f)cash deposits and investments that are consistent with the corporate finance
policy of the Borrower that has been adopted by the Board of Directors of the
Borrower as in effect on the Effective Date and approved by the Administrative
Agent, together with any amendments thereto that are approved by the
Administrative Agent for purposes of this Agreement; and


(g)investments in money market funds that invest substantially all their assets
in securities of the types described in clauses (a) through (f) above.


“CFC” means any controlled foreign corporation as defined in Section 957 of the
Code.
“Change in Control” means any Person or group (within the meaning of Rule 13d-5
of the Securities and Exchange Commission under the Securities Exchange Act of
1934 as in effect on the date hereof) shall become the beneficial owner (as
defined in Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934 as in effect on the date hereof) of issued and
outstanding Equity Interests of the Borrower representing more than 35% of the
aggregate voting power in elections for directors of the Borrower on a fully
diluted basis.
“Change in Law” means the occurrence, after the Effective Date (or with respect
to any Lender, if later, the date on which such Lender becomes a Lender), of any
of the following: (a) the adoption or taking into effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) of any
Governmental Authority; provided, however, that notwithstanding anything herein
to the contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith shall be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued and all requests, rules, regulations, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Regulations and Supervisory Practices (or any successor or
similar authority) or any Governmental Authority, in each case pursuant to Basel
III, shall be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans, including the acquisition of participations in Letters of Credit
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08, (b) increased from time to time pursuant to Section 2.19 and (c)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $200,000,000.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” has the meaning set forth in Section 5.01(c).

5

--------------------------------------------------------------------------------




“Common Stock” of any Person means any and all shares, interests or other
participations in, and other equivalents (however designated and whether voting
or non-voting) of such Person’s common stock, whether outstanding on the
Effective Date or issued after the Effective Date, and includes, without
limitation, all series and classes of such common stock.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Depreciation, Amortization and Accretion Expense” means with
respect to the Borrower and its Subsidiaries on a consolidated basis for any
period, the total amount of depreciation and amortization (including
amortization of goodwill and other intangibles but excluding amortization of
prepaid cash expenses that were paid in a prior period) and accretion expense,
including the amortization of deferred financing fees or costs of the Borrower
and its Subsidiaries for such period on a consolidated basis and otherwise
determined in accordance with GAAP.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period:
(a)     increased (without duplication) by the following, in each case, to the
extent deducted in determining Consolidated Net Income for such period:


(i)provision for taxes based on income or profits or capital, including, without
limitation, federal, state, franchise and similar taxes and foreign withholding
taxes (including any levy, impost, deduction, charge, rate, duty, compulsory
loan or withholding which is levied or imposed by a governmental agency, and any
related interest, penalty, charge, fee or other amount) of the Borrower or any
Subsidiary paid or accrued during such period deducted (and not added back) in
computing Consolidated Net Income; plus


(ii)Consolidated Interest Expense for such period to the extent the same were
deducted (and not added back) in calculating such Consolidated Net Income; plus


(iii)Consolidated Depreciation, Amortization and Accretion Expense for such
period to the extent that the same were deducted (and not added back) in
computing Consolidated Net Income; plus


(iv)any expenses or charges (other than depreciation or amortization expense)
related to any Equity Offering or the incurrence of Indebtedness permitted to be
incurred in accordance with this Agreement (including a refinancing thereof)
(whether or not successful), in each case, deducted (and not added back) in
computing Consolidated Net Income; plus


(v)any other Non-cash Charges, including any provisions, provision increases,
write-offs or write-downs reducing Consolidated Net Income for such period
(provided that if any such Non-cash Charges represent an accrual or reserve for
potential cash items in any future period, the cash payment in respect thereof
in such future period shall be subtracted from Consolidated EBITDA to such
extent), and excluding amortization of a prepaid cash item that was paid in a
prior period; plus


(vi)any costs or expenses incurred by the Borrower or a Subsidiary pursuant to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement or any stock subscription or stockholder
agreement, to the extent that such cost or expenses are funded with cash
proceeds contributed to the capital of the Borrower or net cash proceeds of an
issuance of Equity Interests of the Borrower (other than Disqualified Capital
Stock); plus

6

--------------------------------------------------------------------------------






(vii)cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to clause (b) below for any
previous period and not added back; plus


(viii)any net loss from disposed or discontinued operations; plus


(ix)any net unrealized loss (after any offset) resulting in such period from
obligations under any Currency Agreements and the application of FASB Accounting
Standards Codification 815; provided that to the extent any such Currency
Agreement relates to items included in the preparation of the income statement
(as opposed to the balance sheet, as reasonably determined by the Borrower), the
realized loss on a Currency Agreement shall be included to the extent the amount
of such hedge gain or loss was excluded in a prior period; plus


(x)any net unrealized loss (after any offset) resulting in such period from
(A) currency translation or exchange losses including those (x) related to
currency remeasurements of Indebtedness and (y) resulting from hedge agreements
for currency exchange risk and (B) changes in the fair value of Indebtedness
resulting from changes in interest rates; plus


(xi)the amount of any minority interest expense (less the amount of any cash
dividends paid in such period to holders of such minority interests); and


(b)    decreased (without duplication) by the following, in each case, to the
extent included in determining Consolidated Net Income for such period:


(i)    non-cash gains increasing Consolidated Net Income for such period,
excluding any non-cash gains to the extent they represent the accrual of revenue
in the ordinary course of business or the reversal of an accrual or reserve for
a potential cash item that reduced Consolidated EBITDA in any prior period and
any non-cash gains with respect to cash actually received in a prior period so
long as such cash did not increase Consolidated EBITDA in such prior period;


(ii)    any net gain from disposed or discontinued operations;


(iii)    any net unrealized gain (after any offset) resulting in such period
from obligations under any Currency Agreements and the application of FASB
Accounting Standards Codification 815; provided that to the extent any such
Currency Agreement relates to items included in the preparation of the income
statement (as opposed to the balance sheet, as reasonably determined by the
Borrower), the realized gain on a Currency Agreement shall be included to the
extent the amount of such hedge gain or loss was excluded in a prior period;
plus


(iv)    any net unrealized gains (after any offset) resulting in such period
from (A) currency translation or exchange gains including those (x) related to
currency remeasurements of Indebtedness and (y) resulting from hedge agreements
for currency exchange risk and (B) changes in the fair value of Indebtedness
resulting from changes in interest rates.


“Consolidated Fixed Charge Coverage Ratio” means the ratio of (a) Consolidated
EBITDA during the four full fiscal quarters ended prior to the date of
determination to (b) Consolidated Fixed Charges for such four full fiscal
quarter period calculated on a pro forma basis in accordance with this
definition. In

7

--------------------------------------------------------------------------------




calculating “Consolidated Fixed Charges” for purposes of determining the
denominator (but not the numerator) of this “Consolidated Fixed Charge Coverage
Ratio”:
(i)    interest on outstanding Indebtedness or on borrowings deemed to have been
incurred under Designated Revolving Commitments determined on a fluctuating
basis as of date of determination and which will continue to be so determined
thereafter shall be deemed to have accrued at a fixed rate per annum equal to
the rate of interest on such Indebtedness or borrowings deemed to have been
incurred under Designated Revolving Commitments in effect on the date of
determination; and


(ii)    notwithstanding clause (i) above, interest on Indebtedness determined on
a fluctuating basis, to the extent such interest is covered by agreements
relating to Interest Swap Obligations of the Borrower or any Subsidiary, shall
be deemed to accrue at the rate per annum resulting after giving effect to the
operation of such agreements.


Furthermore, in addition to and without limitation of the foregoing, for
purposes of this definition, Consolidated EBITDA and Consolidated Fixed Charges
shall be calculated after giving effect on a pro forma basis for the period of
such calculation to:
a.solely for purposes of calculations of the Pro Forma Financial Tests, the
incurrence or repayment of any Indebtedness or the designation or elimination
(including by de-designation) of any Designated Revolving Commitments of the
Borrower or any of its Subsidiaries (and the application of the proceeds
thereof) giving rise to the need to make such calculation and any incurrence or
repayment of other Indebtedness (and the application of the proceeds thereof),
other than the incurrence or repayment of Indebtedness in the ordinary course of
business for working capital purposes pursuant to working capital facilities,
occurring during such period or at any time subsequent to the last day of such
period and on or prior to the date of determination, as if such incurrence or
repayment of Indebtedness or designation or elimination (including by
de-designation) of Designated Revolving Commitments, as the case may be (and the
application of the proceeds thereof), occurred on the first day of the such
period and in the case of Designated Revolving Commitments, as if Indebtedness
in the full amount of any undrawn Designated Revolving Commitments had been
incurred throughout such period); and


b.any asset sales or other dispositions or Permitted Acquisitions (including,
without limitation, any Permitted Acquisition giving rise to the need to make
such calculation as a result of the Borrower or one of its Subsidiaries
(including any Person who becomes a Subsidiary as a result of the Permitted
Acquisition) incurring, assuming or otherwise being liable for Acquired
Indebtedness and also including any Consolidated EBITDA (including any pro forma
expense and cost reductions calculated on a basis consistent with Regulation S-X
promulgated under the Exchange Act) attributable to the assets which are the
subject of the Permitted Acquisition or asset sale or other disposition during
such period) occurring during such period or, for purposes of the Pro Forma
Financial Tests, at any time subsequent to the last day of such period and on or
prior to the date of determination, as if such asset sale or other disposition
or Permitted Acquisition (including the incurrence, assumption or liability for
any such Acquired Indebtedness) occurred on the first day of such period. If the
Borrower or any of its Subsidiaries directly or indirectly guarantees
Indebtedness of a third Person, the preceding sentence shall give effect to the
incurrence of such guaranteed Indebtedness as if the Borrower or any Subsidiary
of such Person had directly incurred or otherwise assumed such guaranteed
Indebtedness.



8

--------------------------------------------------------------------------------




“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of:
(a)    Consolidated Interest Expense; plus


(b)    the product of (i) the amount of all dividend payments on any series of
Preferred Stock of the Borrower and, to the extent permitted under this
Agreement, its Subsidiaries (other than dividends paid in Qualified Capital
Stock and other than dividends paid by a Subsidiary to the Borrower or to a
wholly-owned Subsidiary) paid, accrued or scheduled to be paid or accrued during
such period times (ii) a fraction, the numerator of which is one and the
denominator of which is one minus the then current effective consolidated
federal, state and local income tax rate of such Person, expressed as a decimal.


“Consolidated Indebtedness” means, as of any date of determination, the sum,
without duplication, of (a) the total amount of Indebtedness of the Borrower and
its Subsidiaries (excluding obligations in respect of Currency Agreements and
Interest Swap Obligations, in each case, of the Borrower or any Subsidiary),
plus (b) the aggregate liquidation value of all Disqualified Capital Stock of
the Loan Parties and all Preferred Stock of the Subsidiaries that are not
Guarantors, in each case, determined on a consolidated basis in accordance with
GAAP; provided that in making such computation, Indebtedness shall include the
greater of (i) the average daily balance outstanding under any revolving credit
facility (including the credit facility established hereby) during the most
recently ended fiscal quarter and (ii) the actual amount of Indebtedness
outstanding under any revolving credit facility (including the credit facility
established hereby) as of the date for which such calculation is being made.
“Consolidated Interest Expense” means, for any period, the sum of, without
duplication:
(a)    the aggregate of the interest expense of the Borrower and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP, including without limitation:


(i)any amortization of debt discount and the amortization or write-off of
deferred financing costs, including commitment fees;


(ii)the net costs under Interest Swap Obligations of the Borrower or any
Subsidiary;


(iii)all capitalized interest;


(iv)non-cash interest expense (other than non-cash interest on any convertible
or exchangeable debt issued by the Borrower that exists by virtue of the
bifurcation of the debt and equity components of such convertible or
exchangeable notes and the application of FASB Accounting Standards Codification
470-20 (or related accounting pronouncement(s)));


(v)commissions, discounts and other fees and charges owed with respect to
letters of credit and banker’s acceptance financing;


(vi)dividends with respect to Disqualified Capital Stock;


(vii)dividends with respect to Preferred Stock of Subsidiaries;


(viii)imputed interest with respect to sale and leaseback transactions; and


(ix)the interest portion of any deferred payment obligation; plus



9

--------------------------------------------------------------------------------




(b)    the interest component of Capitalized Lease Obligations paid, accrued
and/or scheduled to be paid or accrued by the Borrower and its Subsidiaries
during such period as determined on a consolidated basis in accordance with
GAAP; less


(c)    interest income for such period.
“Consolidated Net Income” means, for any period, the aggregate net income (or
loss) of the Borrower and its Subsidiaries for such period on a consolidated
basis, determined in accordance with GAAP; provided that there shall be excluded
therefrom (without duplication):
(a)any after tax effect of extraordinary, non-recurring or unusual gains or
losses (including all fees and expenses relating thereto) or expenses;


(b)any net after tax gains or losses on disposal of disposed, abandoned or
discontinued operations;


(c)any after tax effect of gains or losses (including all fees and expenses
relating thereto) attributable to the sale, transfer, license, lease or other
disposition of assets or abandonments or the sale, transfer or other disposition
of any Equity Interest of any Person other than in the normal course of
business;


(d)the net income for such period of any Person that is not a Subsidiary, or
that is accounted for by the equity method of accounting, except to the extent
of cash dividends or distributions paid to the Borrower or to a Subsidiary by
such Person;


(e)any after tax effect of income (loss) from the early extinguishment of
(i) Indebtedness, (ii) obligations under any Currency Agreement or (iii) other
derivative instruments;


(f)any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP;


(g)any non-cash compensation charge or expense including any such charge arising
from the grants of stock appreciation or similar rights, stock options,
restricted stock or other rights;


(h)any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any issuance or repayment of
Indebtedness, issuance of Equity Interests, refinancing transaction, amendment
or modification of any debt instrument;


(i)income or loss attributable to discontinued operations (including, without
limitation, operations disposed of during such period whether or not such
operations were classified as discontinued);


(j)in the case of a successor to the referent Person by consolidation or merger
or as a transferee of the referent Person’s assets, any earnings of the
successor entity prior to such consolidation, merger or transfer of assets;


(k)the net income (but not loss) of any Subsidiary of the referent Person to the
extent that the declaration of dividends or similar distributions by that
Subsidiary of that income is restricted by contract, operation of law or
otherwise; and



10

--------------------------------------------------------------------------------




(l)acquisition-related costs resulting from the application of FASB Accounting
Standards Codification 805.


In addition, to the extent not already included in the Consolidated Net Income
of the Borrower and its Subsidiaries, notwithstanding anything to the contrary
in the foregoing, but without duplication, Consolidated Net Income shall include
the amount of proceeds received from business interruption insurance and
reimbursements of any expenses and charges that are covered by indemnification
or other reimbursement provisions in connection with any Investment permitted by
Section 6.04 or any sale, conveyance, transfer or other disposition of assets
permitted Section 6.05 (in each case, whether or not non-recurring).
“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Indebtedness on such date, less unrestricted cash and
Cash Equivalents that would be stated on the consolidated balance sheet of the
Borrower and its Subsidiaries and held by the Borrower and its Subsidiaries as
of such date of determination (except proceeds of Indebtedness that are received
contemporaneously with such date of determination), as determined in accordance
with GAAP, to (b) Consolidated EBITDA for the four full fiscal quarters ended
immediately preceding the date of determination, in each case, with such pro
forma adjustments to Consolidated Indebtedness, cash, Cash Equivalents and
Consolidated EBITDA as are appropriate and consistent with the pro forma
adjustment provisions set forth in the definition of “Consolidated Fixed Charge
Coverage Ratio”.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its LC Exposure at such
time.
“Currency Agreement” means any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement designed to protect the
Borrower or any Subsidiary against fluctuations in currency values.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means, subject to Section 2.21(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent or
the Issuing Bank in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination

11

--------------------------------------------------------------------------------




that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower in form and substance satisfactory to each of them), or (d) has, or has
a direct or indirect parent company that has, become the subject of a Bankruptcy
Event. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.21(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Bank and each Lender.
“Designated Revolving Commitments” has the meaning set forth in the Indenture.
“Disclosure Letter” means the disclosure letter, dated as of the Effective Date,
delivered by Borrower to the Administrative Agent for the benefit of the
Lenders.
“Disqualified Capital Stock” means that portion of any Capital Stock, which by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable at the option of the holder thereof), or upon the
happening of any event (other than an event which would constitute a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), matures or is mandatorily
redeemable pursuant to a sinking fund obligation or otherwise, or is redeemable
at the sole option of the holder thereof (except, in each case, in the event of
a change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments), in each case, prior
to the Maturity Date.
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to public
health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

12

--------------------------------------------------------------------------------




“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.
“Equity Offering” means any public or private sale of Common Stock or Preferred
Stock of the Borrower (excluding Disqualified Capital Stock), other than:
(a)public offerings with respect to the Borrower’s or any direct or indirect
parent company’s Common Stock registered on Form S-4 or Form S-8 (or similar
forms under non-U.S. law);


(b)issuances to any Subsidiary;


(c)issuances pursuant to the exercise of options or warrants outstanding on the
Effective Date;


(d)issuances upon conversion of securities convertible into Common Stock
outstanding on the Effective Date;


(e)issuances in connection with an acquisition of property in a transaction
entered into on an arm’s-length basis; and


(f)issuances pursuant to employee stock plans.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan or
Multiemployer Plan (other than an event for which the 30 day notice period is
waived); (b) the existence with respect to any Plan of any unpaid “minimum
required contribution” (as defined in Section 430 of the Code or Section 303 of
ERISA), whether or not waived, or with respect to any Multiemployer Plan, any
“accumulated funding deficiency” (as defined in Section 431 of the Code or
Section 304 of ERISA), whether or not waived, and without regard to an extension
of any amortization period (as described in Section 431(d) of the Code or
Section 304(d) of ERISA); (c) the filing pursuant to Section 412(d) of the Code
or Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan or Multiemployer Plan; (d) the incurrence by
the Borrower or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Plan or Multiemployer Plan; (e) the
receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or Multiemployer Plan or to appoint a trustee to administer any Plan; (f)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.

13

--------------------------------------------------------------------------------




“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
“Excluded Domestic Subsidiary” means (a) any Domestic Subsidiary that is owned
directly or indirectly by one or more Foreign Subsidiaries, (b) any Domestic
Subsidiary that is a FSHCO and (c) any Immaterial Subsidiary.
“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arising under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that otherwise are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 2.18(b)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.16,
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.16(f) and (d) any U.S. federal
withholding Taxes imposed under FATCA.
“Existing Letters of Credit” means the letters of credit described on Schedule
2.05(k).
“FATCA” means Sections 1471 through 1474 of the Code as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreement between the governments of the
United States and the jurisdiction in which the applicable Recipient is resident
implementing such provisions of the Code and regulations, and any agreement
entered into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business

14

--------------------------------------------------------------------------------




Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
“Finance Lease Obligations” means, with respect to any Person, the obligations
of such Person under or in connection with a lease contract in which, under
GAAP, such Person is treated as the accounting owner of the asset even though it
is not the legal owner and does not take title to such asset and, as a result
such Person is required under GAAP to record construction costs for these
projects as an asset and a corresponding liability on its balance sheet, even
though another Person legally owns and finances the construction of the asset,
and, for purposes of this definition, the amount of such obligations at any date
shall be the amount of Attributable Debt with respect thereto.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“Foreign Lender” means any Lender that is not a U.S. Person.
“Foreign Subsidiary” means any Subsidiary organized under the laws of a
jurisdiction other than the United States or any of its territories or
possessions or any political subdivision thereof. For the avoidance of doubt,
the Commonwealth of Puerto Rico is not a territory, possession or political
subdivision of the United States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Applicable Percentage of the LC Exposure with respect to
Letters of Credit at such time other than such LC Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.
“FSHCO” means any Domestic Subsidiary all or substantially all of the assets of
which consist of Capital Stock (and/or intercompany obligations owed or treated
as owed by) one or more Foreign Subsidiaries that are CFCs or one or more
Domestic Subsidiaries described in this definition.
“GAAP” means, except as provided in Section 1.04, generally accepted accounting
principles as in effect from time to time in the United States of America,
applied in a manner consistent with that used in preparing the financial
statements of the Borrower.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other

15

--------------------------------------------------------------------------------




obligation or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness or obligation; provided,
that the term Guarantee shall not include endorsements for collection or deposit
in the ordinary course of business.
“Guarantee Agreement” means the Guarantee of the Guarantors, substantially in
the form of Exhibit 1.01A hereto, guarantying the Obligations.
“Guarantors” means all Domestic Subsidiaries of the Borrower that Guarantee the
Obligations in accordance with Section 5.10, in each case unless and until
released in accordance with the Loan Documents.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“IFRS” means the international financial reporting standard which are in effect
from time to time and as adopted by the International Accounting Standards Board
from time to time and applied on a consistent basis.
“Immaterial Subsidiary” means, at any date of determination, each Subsidiary
that (i) is not a guarantor of any other Indebtedness of the Borrower in excess
of $25,000,000, (ii) has consolidated total assets, together with all Immaterial
Subsidiaries that are Domestic Subsidiaries, as of the last day of then then
most recent fiscal quarter of the Borrower for which financial statements have
been delivered, of less than ten percent (10%) of total assets of the Borrower
and its Domestic Subsidiaries as of such date, calculated on a pro forma basis
giving effect to any acquisitions or dispositions of companies, divisions or
lines of business since the end of such fiscal quarter and on or prior to the
date of determination and (iii) has consolidated revenues (other than revenues
generated from the sale or license of property between any of the Borrower and
its Subsidiaries), together with all Immaterial Subsidiaries that are Domestic
Subsidiaries, for the then most recent period of four fiscal quarters of the
Borrower, of less than ten percent (10%) of the consolidated revenues (other
than revenues generated from the sale or license of property between any of the
Borrower and its Domestic Subsidiaries) of the Borrower and its Domestic
Subsidiaries for such period, calculated on a pro forma basis giving effect to
acquisitions or dispositions of companies, divisions or lines of business since
the start of such period and on or prior to the date of determination.
“Increasing Lender” has the meaning set forth in Section 2.19.
“Incremental Term Loan” has the meaning set forth in Section 2.19.
“Incremental Term Loan Amendment” has the meaning set forth in Section 2.19.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money; (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments; (c) all Capitalized Lease
Obligations, Finance Lease Obligations and all Attributable Debt of such Person;
(d) all obligations of such Person issued or assumed as the deferred purchase
price of property, all conditional sale obligations and all obligations under
any title retention agreement (but excluding (i) trade accounts payable and
other accrued liabilities arising in the ordinary course of business that are
not over due by 180 days or more or are being contested in good faith pursuant
to Section 5.04, (ii) any earn-out obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP and (iii)
intercompany payables that have a term not exceeding 364 days and made in the
ordinary course of business and consistent with past practice, so long as no
Default exists at the time of, or is created as a result of, the incurrence of
such payables); (e) all obligations for the reimbursement of any obligor on any
letter of

16

--------------------------------------------------------------------------------




credit, banker’s acceptance or similar credit transaction (other than
obligations with respect to (i) letters of credit securing obligations (other
than obligations described in clauses (a) through (d) above) entered into in the
ordinary course of business of such Person to the extent such letters of credit
are not drawn upon or, if and to the extent drawn upon, such drawing is
reimbursed no later than the fifth Business Day following receipt by such Person
of a demand for reimbursement following payment on the letter of credit) or (ii)
that are otherwise cash collateralized); (f) Guarantees and other contingent
obligations in respect of Indebtedness referred to in clauses (a) through (e)
above and clause (h) below; (g) all obligations of any other Person of the type
referred to in clauses (a) through (f) above that are secured by any Lien on any
property or asset of such Person, the amount of such obligation being deemed to
be the lesser of the fair market value of such property or asset or the amount
of the obligation so secured; (h) all obligations under any Currency Agreements
and Interest Swap Obligations of such Person; (i) all Disqualified Capital Stock
issued by such Person or Preferred Stock issued by such Person’s Foreign
Subsidiaries with the amount of such Indebtedness represented by such
Disqualified Capital Stock or Preferred Stock being equal to the greater of its
voluntary or involuntary liquidation preference and its maximum fixed repurchase
price, but excluding accrued dividends, if any; and (j) the aggregate amount of
Designated Revolving Commitments in effect on such date. Notwithstanding the
foregoing, “Indebtedness” shall not include any Finance Lease Obligations under
or in connection with a lease contract in effect as of the Effective Date. For
purposes hereof, the “maximum fixed repurchase price” of any Disqualified
Capital Stock which does not have a fixed repurchase price shall be calculated
in accordance with the terms of such Disqualified Capital Stock as if such
Disqualified Capital Stock were purchased on any date on which Indebtedness
shall be required to be determined pursuant to this Agreement; and if such price
is based upon, or measured by, the fair market value of such Disqualified
Capital Stock, such fair market value shall be determined reasonably and in good
faith by the board of directors (or similar governing body) of the issuer of
such Disqualified Capital Stock.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligations of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitee” has the meaning set forth in Section 9.03(b).
“Indenture” means the Indenture, dated as of the date hereof, among the
Borrower, the subsidiary guarantors party thereto and Wells Fargo Bank, National
Association, as trustee, relating to the Senior Notes, including all
supplements, amendments or modifications thereto permitted hereunder.
“Information” has the meaning set forth in Section 9.12.
“Intellectual Property” has the meaning set forth in Section 3.16.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding

17

--------------------------------------------------------------------------------




Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
“Interest Swap Obligations” means the obligations of any Person pursuant to any
arrangement with any other Person, whereby, directly or indirectly, such Person
is entitled to receive from time to time periodic payments calculated by
applying either a floating or a fixed rate of interest on a stated notional
amount in exchange for periodic payments made by such other Person calculated by
applying a fixed or a floating rate of interest on the same notional amount and
shall include, without limitation, interest rate swaps, caps, floors, collars
and similar agreements.
“Investment” means, with respect to any Person, any direct or indirect loan or
other extension of credit (including, without limitation, a guarantee) or
capital contribution to (by means of any transfer of cash or other property to
others or any payment for property or services for the account or use of
others), or any purchase or acquisition by such Person of any Capital Stock,
bonds, notes, debentures or other securities or evidences of Indebtedness issued
by, any other Person (including any warrant, option or other right to acquire
the foregoing). “Investment” shall exclude (i) extensions of trade credit by the
Borrower and its Subsidiaries on commercially reasonable terms in the ordinary
course of business and, (ii) in the case of the Borrower and its Subsidiaries,
intercompany loans, advances or Indebtedness having a term, in each case, not
exceeding 364 days and made in the ordinary course of business consistent with
past practice, so long as no Default exists at the time of, or is created as a
result of, the incurrence of such loans, advances or Indebtedness. If the
Borrower or any Subsidiary of the Borrower sells or otherwise disposes of any
Common Stock of any direct or indirect Subsidiary of the Borrower such that,
after giving effect to any such sale or disposition, such Person is no longer a
Subsidiary of the Borrower, the Borrower shall be deemed to have made an
Investment on the date of any such sale or disposition equal to the fair market
value of the Common Stock of such Subsidiary not sold or disposed of. The amount
of any Investment outstanding at any time shall be the original cost of such
Investment, reduced by any dividend, distribution, interest payment, return of
capital, repayment or other amount received in cash by the Borrower or a
Subsidiary in respect of such Investment.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i), and JPMorgan Chase Bank, N.A., in its capacity as issuer of the
Existing Letters of Credit. The Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of the Issuing Bank, in
which case the term “Issuing Bank” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

18

--------------------------------------------------------------------------------




“Lender Swap Agreement” means any Swap Agreement between the Borrower or any
Subsidiary and any Lender or any Affiliate of any Lender which is in existence
on the Effective Date or which is entered into while such Person is a Lender or
an Affiliate of a Lender even if such Person ceases to be a Lender or an
Affiliate of a Lender after entering into such Swap Agreement.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period; provided that, if the LIBO Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurodollar Borrowing for such Interest Period shall
be the rate rounded upwards, if necessary, to the next 1/100 of 1% at which
dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that, if the LIBO Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.
“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof and any agreement to give
any security interest); provided, that, in any event and not in limitation of
the foregoing, a lease shall not be deemed to be a Lien if such lease is
classified as an operating lease under GAAP.
“Loan” means a loan made pursuant to Section 2.02.
“Loan Documents” means this Agreement, the Notes, the Guarantee Agreement and
any other documents executed in connection herewith or therewith.
“Loan Parties” means the Borrower and the Guarantors.
“Material Adverse Effect” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
business, assets, property or condition (financial or otherwise) of the Borrower
and the Subsidiaries taken as a whole or (b) the validity of the Loan Documents
or the rights and remedies of the Administrative Agent and the Lenders
thereunder.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and the Subsidiaries in an aggregate outstanding principal
amount exceeding $50,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving

19

--------------------------------------------------------------------------------




effect to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.
“Material Subsidiary” means a “significant subsidiary” as defined in clauses (1)
or (2) of Rule 1-02(w) of Regulation S-X under the Securities Act of 1933, as
amended.
“Maturity Date” means the fifth anniversary of the Effective Date.
“Moody’s” means Moody’s Investors Service, Inc., or any successor to the rating
agency business thereof.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Non-Cash Charges” means, with respect to the Borrower or any Subsidiary,
(a) losses on asset sales, disposals or abandonments, (b) any impairment charge
or asset write-off related to intangible assets, long-lived assets, and
investments in debt and equity securities pursuant to GAAP, (c) all losses from
investments recorded using the equity method, (d) stock-based awards
compensation expense, and (e) other non-cash charges (provided that if any
non-cash charges referred to in this clause (e) represent an accrual or reserve
for potential cash items in any future period, the cash payment in respect
thereof in such future period shall be subtracted from Consolidated EBITDA to
such extent, and excluding amortization of a prepaid cash item that was paid in
a prior period).
“Note” means the promissory notes substantially in the form of Exhibit 1.01B
executed by the Borrower to the order of a Lender, partially evidencing the
Obligations.
“Obligations” means, without duplication, (a) all principal, interest (including
post-petition interest), fees, reimbursements, indemnifications, and other
amounts now or hereafter owed by the Borrower or any of the Guarantors to the
Lenders, the Issuing Bank or the Administrative Agent under this Agreement and
the Loan Documents, including, such obligations with respect to Letters of
Credit, and any increases, extensions, and rearrangements of those obligations
under any amendments, supplements, and other modifications of the documents and
agreements creating those obligations, (b) all obligations in respect of any
Lender Swap Agreement and (c) all obligations in respect of Bank Products;
provided that the Obligations shall specifically exclude the Excluded Swap
Obligations.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18(b)).
“Participant” has the meaning set forth in Section 9.04(c).
“Participant Register” has the meaning set forth in Section 9.04(c).

20

--------------------------------------------------------------------------------




“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means any acquisition (by merger or otherwise) by the
Borrower or a Subsidiary of all or substantially all the assets of, or all the
Equity Interests in, a Person or division or line of business of a Person, if
(a) immediately after giving effect thereto, no Default has occurred and is
continuing or would result therefrom, (b) the business of such acquired Person,
or such acquired business, is reasonably related to the business of the Borrower
or a Subsidiary on the Effective Date, (c) at the time of such acquisition the
Pro Forma Leverage Test is satisfied and (d) in the case of any acquisition in
which the aggregate cash consideration paid by the Borrower and the Subsidiaries
exceeds $25,000,000 (or the equivalent amount in a foreign currency), the
Borrower has delivered to the Administrative Agent an officer’s certificate
certifying that the requirement set forth in clause (c) above has been
satisfied, together with all financial information reasonably requested by the
Administrative Agent relating to the Person or assets acquired and reasonably
detailed calculations demonstrating satisfaction of the Pro Forma Leverage Test
requirement set forth above.
“Permitted Encumbrances” means:
(a)Liens imposed by law for taxes and other governmental charges that are not
yet delinquent or are being contested in good faith, with adequate reserves, and
the failure of such contest could not reasonably be expected to result in a
Material Adverse Effect;


(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, landlord’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in good faith, with adequate reserves and the failure of such contest
could not reasonably be expected to result in a Material Adverse Effect;


(c)pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;


(d)deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business or
in connection with Permitted Acquisitions;


(e)judgment Liens in respect of judgments that do not constitute an Event of
Default;


(f)Liens of financial institutions on accounts or deposits maintained therein to
the extent arising by the operation of law or within the documentation
establishing said account to the extent same secure charges, fees and expenses
owing or potentially owing to said institution; and


(g)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

21

--------------------------------------------------------------------------------




“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Preferred Stock” of any Person means any Capital Stock of such Person that has
preferential rights to any other Capital Stock of such Person with respect to
dividends or redemptions or upon liquidation.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its
principal office in Houston, Texas; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Pro Forma Financial Tests” means, collectively, the Pro Forma Consolidated
Fixed Charge Coverage Test and the Pro Forma Consolidated Leverage Test.
“Pro Forma Consolidated Fixed Charge Coverage Test” means, on any date of
determination, that the Fixed Charge Coverage Ratio is not less than 3.00 to
1.00.
“Pro Forma Consolidated Leverage Test” means, on any date of determination, that
the Consolidated Total Leverage Ratio is not greater than 3.00 to 1.00.
“Purchase Money Indebtedness” means Indebtedness of the Borrower and its
Subsidiaries incurred in the normal course of business for the purpose of
financing all or any part of the purchase price, or the cost of installation,
construction or improvement, of property or equipment.
“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.
“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) the
Issuing Bank, as applicable.
“Refinance” means, in respect of any security or Indebtedness, to refinance,
extend, renew, refund, repay, prepay, redeem, defease or retire, or to issue a
security or Indebtedness in exchange or replacement for, such security or
Indebtedness in whole or in part. “Refinanced” and “Refinancing” shall have
correlative meanings.
“Register” has the meaning set forth in Section 9.04(b).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders holding more than 50% of the sum
of the total Commitments (or, if the Commitments have terminated or expired, the
Credit Exposures) at such time. The Commitment or Credit Exposure, as
applicable, of any Defaulting Lender shall be disregarded in determining
Required Lenders at any time.
“Responsible Officer” means the chief executive officer, the president, the
chief operating officer, chief financial officer, treasurer or any vice
president.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment

22

--------------------------------------------------------------------------------




(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., or any successor to the rating agency business thereof.
“Sale and Leaseback Transaction” means any direct or indirect arrangement with
any other Person or to which any such other Person is a party, providing for the
leasing to the Borrower or any Subsidiary of any property, whether owned by the
Borrower or such Subsidiary at the Effective Date or later acquired, which has
been or is to be sold or transferred by the Borrower or such Subsidiary to such
other Person or to any other Person from whom funds have been or are to be
advanced by such other Person on the security of such Property. For the
avoidance of doubt, such arrangement shall only constitute a Sale and Leaseback
Transaction where the Borrower or the Subsidiary leasing such property had
actual legal ownership or title to such property and shall not constitute a Sale
and Leaseback Transaction where it did not have such legal ownership even though
the application of accounting principles under GAAP, including those relating to
build-to-suit lease arrangements, may deem ownership to have been present for
accounting purposes.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself, or whose government is, the subject or target of any Sanctions (at the
Effective Date, Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, Her Majesty’s Treasury of the United Kingdom, the United Nations Security
Council, the European Union or any European Union member state, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“Senior Notes” means the Borrower’s 6.500% Senior Notes due 2024.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subsidiary” with respect to any Person, means: (a) any corporation of which the
outstanding Capital Stock having at least a majority of the votes entitled to be
cast in the election of directors under ordinary circumstances shall at the time
be owned, directly or indirectly, by such Person; or (b) any other Person of
which at least a majority of the voting interest under ordinary circumstances,
or, in the case of a

23

--------------------------------------------------------------------------------




limited or general partnership, more than 50% of the general partnership
interests of such entity, is at the time, directly or indirectly, owned by such
Person, in each case, whether on the Effective Date or subsequent thereto.
Unless otherwise indicated, “Subsidiary” shall mean a Subsidiary of the
Borrower.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, including, without limitation, Currency
Agreements and agreements evidencing Interest Swap Obligations; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Swap Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, assessments, fees or withholdings (including backup
withholding) imposed by any Governmental Authority, including any interest,
additions to tax or penalties attributable thereto.
“Total Assets” means, at the time of determination, the total consolidated
assets of the Borrower and its Subsidiaries, determined in accordance with GAAP,
as reflected on the financial statements most recently delivered pursuant to
Section 4.01(g)(i), Section 5.01(a) or Section 5.01(b), as applicable.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section 2.16(f).
“wholly-owned Subsidiary” means a Subsidiary, all of the Capital Stock of which
(other than directors’ qualifying shares and shares issued to foreign nationals
under applicable law) is owned by the Borrower and/or another wholly-owned
Subsidiary.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party and the Administrative Agent.



24

--------------------------------------------------------------------------------




Section 1.02Classification of Loans and Borrowings . For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).


Section 1.03Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and (e)
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.


Section 1.02Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP in a manner
consistent with that used in preparing the financial statements of the Borrower.
If at any time any change in GAAP (including the adoption of IFRS) would affect
the computation of any financial ratio or requirement set forth herein, and the
Borrower, the Administrative Agent or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, such ratio or requirement shall continue to be
computed in accordance with GAAP without giving effect to such change therein
and the Borrower shall provide to the Administrative Agent and the Lenders
reconciliation statements showing the difference in such calculation together
with the delivery of quarterly and annual financial statements required
hereunder. For purposes of determining compliance with any provision of this
Agreement, the determination of whether a lease is to be treated as an operating
lease or capital lease shall be made without giving effect to any change in
accounting for leases pursuant to GAAP resulting from the implementation of
proposed Accounting Standards Update (ASU) Leases (Topic 840) issued August 17,
2010, or any successor proposal. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made (i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.



25

--------------------------------------------------------------------------------




ARTICLE II


The Credits


Section 2.02Commitments. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make Loans in dollars to the Borrower from time
to time during the Availability Period in an aggregate principal amount at any
time outstanding that will not result in (a) such Lender’s Credit Exposure
exceeding such Lender’s Commitment or (b) the sum of the total Credit Exposures
exceeding the total Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Loans.


Section 2.02    Loans and Borrowings.


(a)Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.


(b)Subject to Section 2.13, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith;
provided that any Borrowing made on the Effective Date must be made as an ABR
Borrowing, unless the Borrower shall have notified the Administrative Agent in
writing not later than 10:00 a.m., Houston time, three (3) Business Days before
the Effective Date of its election for the initial Borrowing to be a Eurodollar
Borrowing. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.


(c)At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of five (5) Eurodollar
Borrowings outstanding.


(d)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.


Section 2.03    Requests for Borrowings . To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 10:00 a.m., Houston time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 11:00 a.m., Houston time, on the date of the
proposed Borrowing; provided that any such notice of an ABR Borrowing to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(e) may
be given not later than 12:00 p.m., Houston time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by telecopy or email to the Administrative Agent of a
written Borrowing Request. Each such

26

--------------------------------------------------------------------------------




telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
(i)the aggregate amount of the requested Borrowing;


(ii)the date of such Borrowing, which shall be a Business Day;


(iii)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;


(iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and


(v)the location and number of the Borrower’s account to which funds are to be
disbursed.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
Section 2.04    Reserved.


Section 2.05    Letters of Credit.


(a)General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for its own account, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.


(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit; provided that (a) in the event of any
conflict between such application and this Agreement, this Agreement shall
control, and (b) any grant of a Lien contained in such application shall be
ineffective so long as this Agreement remains in place. A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $10,000,000 and (ii)
the total Credit Exposures shall not exceed the total Commitments.

27

--------------------------------------------------------------------------------






(c)Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided, however, that any
Letter of Credit may provide for the renewal thereof for additional periods not
in excess of one-year each (which shall in no event extend beyond the date
referred to in clause (ii) above).


(d)Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.


(e)Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, Houston time, on the date that such LC Disbursement is
made, if the Borrower shall have received notice of such LC Disbursement prior
to 10:00 a.m., Houston time, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
12:00 noon, Houston time, on the Business Day immediately following the day that
the Borrower receives such notice; provided that, if such LC Disbursement is not
less than $100,000, the Borrower may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 that such payment be
financed with an ABR Borrowing in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Borrowing. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Loans as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.
(f)Obligations Absolute. The Borrower’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be

28

--------------------------------------------------------------------------------




performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by (a) the Issuing
Bank’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof or
(b) the Issuing Bank’s gross negligence or willful misconduct. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.


(g)Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed electronically or
by telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.


(h)Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.12(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.
(i)Replacement of the Issuing Bank. The Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the

29

--------------------------------------------------------------------------------




Issuing Bank. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.11(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.


(j)Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Lenders holding at least fifty percent (50%) of the
Commitments (or, if the maturity of the Loans has been accelerated, Lenders with
LC Exposure representing greater than 25% of the total LC Exposure) demanding
the deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand, notice of acceleration, notice of intent to accelerate
or other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) or (i) of Article VII. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent consistent with the Administrative Agent’s usual
practices and at the Borrower’s risk and expense, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Lenders with LC Exposure representing greater than 25%
of the total LC Exposure), be applied to satisfy other Obligations. If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived.


(k)Existing Letters of Credit. Each of the Existing Letters of Credit will be
considered a Letter of Credit under this Credit Agreement for all purposes.


Section 2.06    Funding of Borrowings.


(a)Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 2:00 p.m.,
Houston time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in Houston and designated by the Borrower in the
applicable Borrowing Request; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the Issuing Bank.



30

--------------------------------------------------------------------------------




(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to such Borrowing (without any obligation to pay any break funding
payment under Section 2.15 in connection with such payment). If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. If the Borrower pays such amount to
the Administrative Agent, it shall not relieve the defaulting Lender of its
legal responsibility for its default.


Section 2.07    Interest Elections.


(a)Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.


(b)To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by telecopy or email to the
Administrative Agent of a written Interest Election Request signed by the
Borrower in the form of the Interest Election Request attached hereto as Exhibit
2.07.


(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:


(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and



31

--------------------------------------------------------------------------------




(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.


If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.


(e)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.


Section 2.08    Termination and Reduction of Commitments.


(a)Unless previously terminated, the Commitments shall terminate on the Maturity
Date.


(b)The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the Credit Exposure would exceed the total Commitments.


(c)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments of delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.


Section 2.09    Repayment of Loans; Evidence of Debt.


(a)The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then‑unpaid principal amount of each
Loan on the Maturity Date.
(b)Each Lender shall maintain in accordance with its usual practice a record
evidencing the indebtedness of the Borrower to such Lender resulting from each
Loan made by such Lender, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.



32

--------------------------------------------------------------------------------




(c)The Administrative Agent shall maintain records in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.


(d)The entries made in the records maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.


(e)Any Lender may request that Loans made by it be evidenced by a Note. In such
event, the Borrower shall prepare, execute and deliver to such Lender a Note
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns). Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).


Section 2.10    Prepayment of Loans.


(a)The Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, subject to prior notice in accordance with
paragraph (b) of this Section, in each case without premium or penalty other
than as specified in Section 2.15.


(b)The Borrower shall notify the Administrative Agent by telephone (confirmed in
writing) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., Houston time, three Business
Days before the date of prepayment or (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., Houston time, one Business Day before the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02 (other than
prepayments required under paragraph (c)). Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12.


(c)If at any time the total Credit Exposures exceed the Total Commitments, the
Borrower shall (i) prepay Borrowings in an aggregate principal amount equal to
such excess, and (ii) if any excess remains after prepaying all of the
Borrowings as a result of LC Exposure, pay to the Administrative Agent on behalf
of the Lender an amount equal to such excess to be held as cash collateral as
provided in Section 2.05(j).



33

--------------------------------------------------------------------------------




Section 2.11    Fees.


(a)The Borrower agrees to pay to the Administrative Agent for the account of
each Lender an unused fee, which shall accrue at the Unused Fee Rate described
in the definition of “Applicable Margin” on the daily unutilized amount of the
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which such Commitment terminates. Accrued
unused fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the Effective Date.
All unused fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For the purposes of calculating the unused Commitment
of each Lender, LC Exposure shall count as usage.


(b)The Borrower agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the same Applicable Margin used to determine the
interest rate applicable to Eurodollar Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank a fronting fee, which shall accrue at the rate of 0.125% per annum
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable in arrears on the third Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).


(c)The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.


(d)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of unused fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.


Section 2.12    Interest.


(a)The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Margin.


(b)The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

34

--------------------------------------------------------------------------------




(c)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2.0% plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section or (ii) in the case of any other amount, 2.0% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.


(d)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.


(e)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.


Section 2.13    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:


(i)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or


(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) any request for a new Eurodollar Borrowing shall be made as an ABR
Borrowing.
Section 2.14    Increased Costs.


(a)If any Change in Law shall:


(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;

35

--------------------------------------------------------------------------------




(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or


(iii)impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Eurodollar Loan (or of maintaining its obligation to make any
such Loan) or to increase the cost to such Lender, the Issuing Bank or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit) or to reduce the amount of any sum received or receivable by such
Lender, the Issuing Bank or such other Recipient hereunder (whether of
principal, interest or otherwise), then, upon the request of such Lender, the
Issuing Bank or such other Recipient, the Borrower will pay to such Lender, the
Issuing Bank or such other Recipient, as the case may be, such additional amount
or amounts as will compensate such Lender, the Issuing Bank or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.
(b)If any Lender or the Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.


(c)A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof.


(d)Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than two hundred seventy (270) days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.





36

--------------------------------------------------------------------------------






Section 2.15    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto, or (d) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.18, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the Eurodollar market. A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.


Section 2.16    Taxes.


(a)Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding for Indemnified Taxes been made.


(b)Payment of Other Taxes. The Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.


(c)Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

37

--------------------------------------------------------------------------------




(d)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).


(e)Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.16, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.


(f)Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.16(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.


(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a
U.S. Borrower,


(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;


(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement

38

--------------------------------------------------------------------------------




(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), whichever of the following is applicable:


(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E (or applicable successor form) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor
form) establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 2.16A to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor
form); or
(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E (or applicable successor form), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 2.16B or Exhibit 2.16C, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 2.16D on behalf of each such direct and
indirect partner;
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such

39

--------------------------------------------------------------------------------




Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.16 (including by the payment
of additional amounts pursuant to this Section 2.16), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


(h)Defined Terms. For purposes of this Section 2.16, the term “Lender” includes
the Issuing Bank and the term “applicable law” includes FATCA.


Section 2.17    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.


(a)The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, Section 2.15 or Section 2.16, or
otherwise) prior to 12:00 noon, Houston time, on the date when due, in
immediately available funds, without set off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 712 Main Street,
Houston, Texas, except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Section 2.14,
Section 2.15 or Section 2.16 and Section 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.



40

--------------------------------------------------------------------------------




(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.


(c)If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.


(d)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.


(e)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d), Section 2.05(e), Section 2.06(b), Section 2.17(d)
or Section 9.03(c) then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender and for the
benefit of the Administrative Agent or the Issuing Bank to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.



41

--------------------------------------------------------------------------------






Section 2.18    Mitigation Obligations; Replacement of Lenders.


(a)If any Lender requests compensation under Section 2.14, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or Section 2.16, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


(b)If any Lender requests compensation under Section 2.14, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender becomes a Defaulting Lender, or any Lender refuses to consent to an
amendment, modification or waiver of this Agreement that requires consent of
100% of Lenders pursuant to Section 9.02 hereof, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) if the proposed assignee is not at
such time a Lender, the Borrower shall have received the prior written consent
of the Administrative Agent (except in the case of an assignment to an Affiliate
of a Lender) and the Issuing Bank, in each case, which consent shall not
unreasonably be withheld, delayed or conditioned, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments in the future and (iv) in the case of any such
assignment resulting from a Lender refusing to consent to an amendment,
modification or waiver of this Agreement that requires consent of 100% of
Lenders pursuant to Section 9.02 hereof, the applicable assignee shall have
consented to the applicable amendment, modification or waiver. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment and delegation cease to apply.


Section 2.19    Expansion Option. The Borrower may from time to time elect to
increase the Commitments or enter into one or more tranches of term loans (each
an “Incremental Term Loan”), in each case in minimum increments of $10,000,000
so long as, after giving effect thereto, the aggregate amount of such increases
and all such Incremental Term Loans does not exceed $200,000,000. The Borrower
may arrange for any such increase or tranche to be provided by one or more
Lenders (each Lender so agreeing to an increase in its Commitment, or to
participate in such Incremental Term Loans, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”; provided that no
Person described in Section 9.04(b)(ii)(E) may be an Augmenting Lender), which
agree to increase their existing Commitments, or to participate in such
Incremental Term Loans, or provide new Commitments, as the case may be; provided
that (i) each Augmenting Lender shall be subject to the approval of the
Borrower, the Administrative Agent and, in the case of a new Commitment, the
Issuing Bank (in each case, such approval not to be unreasonably withheld,
delayed or

42

--------------------------------------------------------------------------------




conditioned), (ii) (x) in the case of an Increasing Lender, the Borrower and
such Increasing Lender execute an agreement substantially in the form of Exhibit
2.19A hereto, and (y) in the case of an Augmenting Lender, the Borrower and such
Augmenting Lender execute an agreement substantially in the form of Exhibit
2.19B hereto and (iii) each Lender may elect to increase its Commitment, or
participate in Incremental Term Loans, in its sole and absolute discretion. No
consent of any Lender (other than the Lenders participating in the increase or
any Incremental Term Loan) shall be required for any increase in Commitments or
Incremental Term Loan pursuant to this Section 2.19. Increases and new
Commitments and Incremental Term Loans created pursuant to this Section 2.19
shall become effective on the date agreed by the Borrower, the Administrative
Agent and the relevant Increasing Lenders or Augmenting Lenders, and the
Administrative Agent shall notify each Lender thereof. Notwithstanding the
foregoing, no increase in the Commitments (or in the Commitment of any Lender)
or tranche of Incremental Term Loans shall become effective under this paragraph
unless, (i) on the proposed date of the effectiveness of such increase or
Incremental Term Loans, (A) the conditions set forth in paragraphs (a) and (b)
of Section 4.02 shall be satisfied and the Administrative Agent shall have
received a certificate to that effect dated such date and executed by a
Responsible Officer of the Borrower and (B) the Pro Forma Financial Tests shall
be satisfied and (ii) the Administrative Agent shall have received documents
consistent with those delivered on the Effective Date as to the organizational
power and authority of the Borrower to borrow hereunder after giving effect to
such increase or tranche. On the effective date of any increase in the
Commitments or any Incremental Term Loans being made, (i) each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Loans of all the Lenders to equal its Applicable
Percentage of such outstanding Loans, and (ii) except in the case of any
Incremental Term Loans, the Borrower shall be deemed to have repaid and
reborrowed all outstanding Loans as of the date of any increase in the
Commitments (with such reborrowing to consist of the Types of Loans, with
related Interest Periods if applicable, specified in a notice delivered by the
Borrower, in accordance with the requirements of Section 2.03). The deemed
payments made pursuant to clause (ii) of the immediately preceding sentence
shall, in respect of each Eurodollar Loan, be accompanied by payment of all
accrued interest on the amount prepaid and, in respect of each Eurodollar Loan,
shall be subject to indemnification by the Borrower pursuant to the provisions
of Section 2.15 if the deemed payment occurs other than on the last day of the
related Interest Periods. The Incremental Term Loans (a) shall rank equal to
right of payment with the Loans, (b) shall not mature earlier than the Maturity
Date (but may have amortization prior to such date) and (c) shall be treated
substantially the same as (and in any event no more favorably than) the Loans;
provided that (i) the terms and conditions applicable to any tranche of
Incremental Term Loans maturing after the Maturity Date may provide for material
additional or different financial or other covenants or prepayment requirements
applicable only during periods after the Maturity Date and (ii) the Incremental
Term Loans may be priced differently than the Loans. Incremental Term Loans may
be made hereunder pursuant to an amendment or restatement (an “Incremental Term
Loan Amendment”) of this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Increasing Lender participating in
such tranche, each Augmenting Lender participating in such tranche, if any, and
the Administrative Agent. The Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this Section
2.19. Nothing contained in this Section 2.19 shall constitute, or otherwise be
deemed to be, a commitment on the part of any Lender to increase its Commitment
hereunder, or provide Incremental Term Loans, at any time.


Section 2.20    Cash Collateral.



43

--------------------------------------------------------------------------------




(a)At any time that there shall exist a Defaulting Lender, within one Business
Day following the written request of the Administrative Agent or any Issuing
Bank (with a copy to the Administrative Agent) the Borrower shall Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.21(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount equal to such
Fronting Exposure as of such date.


(b)Grant of Security Interest. Contemporaneously with the provision of Cash
Collateral consisting of cash or deposit account balances, the Borrower, and to
the extent provided by any Defaulting Lender, such Defaulting Lender shall be
deemed to have granted at that time to the Administrative Agent, for the benefit
of the Issuing Bank, and thereafter shall agree to maintain, a first priority
security interest in all such Cash Collateral as security for the Defaulting
Lenders’ obligation to fund participations in respect of Letters of Credit, to
be applied pursuant to paragraph (c) below. The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender each agree to execute
and deliver any such documents and take such further action as may be reasonably
requested by the Administrative Agent in order to create or perfect the security
interest contemplated by the preceding sentence or to enable the Administrative
Agent to exercise and enforce any of its rights, powers and remedies thereunder.
To the extent an intercreditor arrangement in respect of such Cash Collateral is
required pursuant to the terms of any other Debt of the Borrower, the
Administrative Agent agrees to negotiate such arrangement in good faith with the
holder or holders of such Debt.


(c)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.20 or Section 2.21 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letters of
Credit (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.


(d)Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.20, and
shall be returned promptly to the Borrower or the applicable Defaulting Lender,
as the case may be, following (i) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender), or (ii) the determination by the Administrative Agent and
the Issuing Bank that there exists excess Cash Collateral; provided that,
subject to Section 2.21 the Person providing Cash Collateral and the Issuing
Bank may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations.


Section 2.21    Defaulting Lenders.


(a)Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:


(i)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and the last
sentence of Section 9.02(b).


(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary

44

--------------------------------------------------------------------------------




or mandatory, at maturity, pursuant to Article VII or otherwise) or received by
the Administrative Agent from a Defaulting Lender pursuant to Section 9.08 shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Bank
hereunder; third, to Cash Collateralize the Issuing Bank’s Fronting Exposure
with respect to such Defaulting Lender in accordance with Section 2.20; fourth,
as the Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Bank’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.20; sixth, to the payment of any amounts owing to the Lenders or
the Issuing Bank as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Issuing Bank against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans are held by the Lenders
pro rata in accordance with the Commitments without giving effect to Section
2.21(a)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.21(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.


(iii)Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
commitment fee pursuant to Section 2.11 for any period during which that Lender
is a Defaulting Lender (and the Borrower shall not be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender).


(A)Each Defaulting Lender shall be entitled to receive participation fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.20.


(B)With respect to any participation fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in Letters of Credit or Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the Issuing Bank
the amount

45

--------------------------------------------------------------------------------




of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to the Issuing Bank’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.


(iv)Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letters of Credit shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that such reallocation does not cause the
aggregate Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.


(v)Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, prepay the Loans in an
amount sufficient to effect fully the reallocation described in clause (iv)
above or Cash Collateralize with respect to the Issuing Bank’s Fronting Exposure
in accordance with the procedures set forth in Section 2.20.


(b)Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Issuing Bank agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Commitments (without giving effect to Section
2.21(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.


(c)New Letters of Credit. So long as any Lender is a Defaulting Lender, the
Issuing Bank shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.



46

--------------------------------------------------------------------------------






ARTICLE III


Representations and Warranties


The Borrower represents and warrants to the Lenders that:
Section 3.01    Organization; Powers. Each of the Borrower and the Subsidiaries
is duly organized and validly existing under the laws of the jurisdiction of its
organization and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, has all requisite power and authority to carry on its business as now
conducted, and is qualified to do business in, and is in good standing (or its
equivalent, to the extent such concept is applicable in the respective
jurisdiction) in, its jurisdiction of organization and every jurisdiction where
such qualification is required.


Section 3.02    Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action on the part of the Borrower. This
Agreement has been duly executed and delivered by the Borrower and constitutes a
legal, valid and binding obligation of the Borrower, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.


Section 3.03    Governmental Approvals; No Conflicts. Excluding any such action
required to be taken by the Lenders, the Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by any
Governmental Authority except such as have been obtained or made and are in full
force and effect, (b) will not violate (i) any applicable law or regulation,
(ii) the charter, by-laws or other organizational documents of the Borrower or
any Subsidiary or (iii) any order of any Governmental Authority, (c) will not
result in a default under any indenture, agreement or other instrument binding
upon the Borrower or any Subsidiary or its assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any Subsidiary,
and (d) will not result in the creation or imposition of any Lien on any asset
of the Borrower or any Subsidiary except in each case under clauses (a), (b),
(c) or (d), as could not reasonably be expected to result in a Material Adverse
Effect.


Section 3.04    Financial Condition; No Material Adverse Change.
  
(a)The Borrower has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows as of and for
the fiscal year ended December 31, 2014, reported on by KPMG LLP, independent
public accountants. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP.


(b)As of the Effective Date, since December 31, 2014, there has been no material
adverse change in the business, assets, operations or condition, financial or
otherwise, of the Borrower and the Subsidiaries, taken as a whole.


Section 3.05    Properties. Each of the Borrower and the Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such

47

--------------------------------------------------------------------------------




properties for their intended purposes in such a way that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.


Section 3.06    Litigation and Environmental Matters.


(a)There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any Subsidiary (i) that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the Transactions.


(b)Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Borrower nor any Subsidiary (i) has failed to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any reasonable basis for any
Environmental Liability.


Section 3.07    Compliance with Laws and Agreements. Each of the Borrower and
the Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.




Section 3.08    Investment Company Status. Neither the Borrower nor any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
    
Section 3.09    Taxes. Each of the Borrower and the Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to file such returns and reports or pay such Taxes could not reasonably be
expected to result in a Material Adverse Effect.


Section 3.10    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.


Section 3.11    Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
Subsidiary is subject, and all other matters known to it, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. None of the reports, financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished), taken together with the Borrower’s filings with the Securities and
Exchange Commission, contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
(i) with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time and (ii) with respect to financial
statements, the

48

--------------------------------------------------------------------------------




Borrower represents only that such financial statements present fairly, in all
material respects, the financial position and results of operation and cash
flows of the Borrower and the Subsidiaries as of such dates and for such periods
in accordance with GAAP.


Section 3.12    Subsidiaries. Schedule 3.12 to the Disclosure Letter sets forth
the name of, and the ownership interest of the Borrower and any Subsidiary in,
each Subsidiary and identifies which are Foreign Subsidiaries and Guarantors, in
each case as of the Effective Date. The shares of capital stock or other
ownership interests of each Subsidiary are owned by the Borrower, directly or
indirectly, free and clear of all Liens.


Section 3.13    Margin Stock. Neither the Borrower nor any Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock (as defined in
Registration U of the Board). The proceeds of the Loans and the Letters of
Credit will not be used in a way that will result in any of the Loans or the
Letters of Credit under this Agreement being in violation of Regulation U or
Regulation X of the Board. Following the application of the proceeds of each
Loan, not more than twenty-five percent (25%) of the value of the assets (either
of the Borrower only or of the Borrower and its Subsidiaries on a consolidated
basis) will be “margin stock”.


Section 3.14    Use of Proceeds. The proceeds of the Loans shall be used to
repay existing Indebtedness, for working capital and for general corporate
purposes (including, without limitation, Permitted Acquisitions) of, in each
case, the Borrower and the Subsidiaries.


Section 3.15    Solvency. On the Effective Date and after giving effect to the
provisions of the Loan Documents, (a) the fair market value of the assets of
each Loan Party will exceed their debts and liabilities; (b) the present fair
saleable value of the property of each Loan Party will be greater than the
amount that will be required to pay the probable liability of its debts and
other liabilities; (c) each Loan Party (individually and/or on a consolidated
basis) will be able to pay its debts and liabilities as they become absolute and
mature; and (d) each Loan Party (individually and/or on a consolidated basis)
will not have unreasonably small capital with which to conduct its business as
such business is now conducted and is proposed to be conducted following the
Effective Date.


Section 3.16    Intellectual Property.
  
(a)Each of the Borrower and the Subsidiaries owns, or is licensed to use, all
patents, patent applications, trademarks (whether registered or not), trademark
applications, trade names, service marks, and copyrights owned by the Borrower
or any Subsidiary (the “Intellectual Property”) material to its business. As of
the Effective Date, (i) except as could not reasonably be expected to have a
Material Adverse Effect, none of the Intellectual Property has been declared
invalid or is the subject of a pending or, to the knowledge of the Borrower or
any Subsidiary, threatened in writing action for cancellation or a declaration
of invalidity, and there is no pending judicial proceeding involving any claim,
and neither the Borrower nor any Subsidiary has received any written notice or
claim, of any infringement, misuse or misappropriation by the Borrower or any
Subsidiary of any trademark, trade name, copyright, license or similar
intellectual property right owned by any third party and (ii) there is no
pending judicial proceeding involving any claim, and neither the Borrower nor
any Subsidiary has received any written notice or claim, of any infringement,
misuse or misappropriation by the Borrower or any Subsidiary of any patent owned
by any third party.


(b)To the knowledge of the Borrower and the Subsidiaries, the conduct by the
Borrower and the Subsidiaries of their respective businesses as presently
conducted does not conflict with, infringe on,

49

--------------------------------------------------------------------------------




or otherwise violate any copyright, trade secret, or patent rights of any Person
except where such conflict, infringement or violation could not reasonably be
expected to have a Material Adverse Effect.


Section 3.18    Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees and to
the knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or any of their respective directors, officers
or employees, or (b) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or Letter of Credit, use of proceeds or other transaction contemplated
by this Agreement will violate Anti-Corruption Laws or applicable Sanctions.

50

--------------------------------------------------------------------------------




ARTICLE IV


Conditions


Section 4.01    Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which the Administrative Agent (or its counsel)
shall have received from each Loan Party, in form and substance satisfactory to
it:


(a)a counterpart of this Agreement signed by the Borrower;


(b)a Note for each Lender requesting a Note on the Effective Date;


(c)the executed Guarantee Agreement from each Domestic Subsidiary that is not an
Excluded Domestic Subsidiary;


(d)favorable written opinions (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of Wilson Sonsini Goodrich & Rosati,
counsel for the Loan Parties and covering such matters relating to the Loan
Parties, this Agreement or the Transactions as the Required Lenders shall
reasonably request. The Borrower hereby requests such counsel to deliver such
opinion;


(e)such documents and certificates as the Administrative Agent may reasonably
request relating to the organization, existence and good standing of the Loan
Parties, the authorization of the Transactions and any other legal matters
relating to the Loan Parties, this Agreement or the Transactions, all in form
and substance satisfactory to the Administrative Agent;


(f)a certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02;


(g)(i) satisfactory audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows of the Borrower for the two most
recent fiscal years ended prior to the Effective Date as to which such financial
statements are available and (ii) satisfactory unaudited consolidated balance
sheet and related statements of operations and cash flows of the Borrower for
each quarterly period ended subsequent to the date of the latest financial
statements delivered pursuant to clause (i) of this Section 4.01(g) as to which
such financial statements are available;


(h)a Borrowing Request;


(i)projections for the Borrower and the Subsidiaries for fiscal year 2015
prepared by the Borrower in form and substance reasonably satisfactory to the
Administrative Agent;


(j)evidence satisfactory to the Administrative Agent that all governmental and
third party approvals necessary in connection with the Transactions and the
continuing operations of the Borrower and the Subsidiaries have been obtained
and are in full force and effect;


(k)evidence satisfactory to the Administrative Agent that all Indebtedness under
that certain Revolving Credit Agreement dated September 26, 2011, among the
Borrower, the lenders party thereto

51

--------------------------------------------------------------------------------




and JPMorgan Chase Bank, N.A., as administrative agent, has been paid in full,
all commitments thereunder have been terminated and all liens related thereto
have been released and terminated;


(l)all information regarding the Borrower and the Subsidiaries that it is
required to collect pursuant to the USA Patriot Act;


(m)all fees and other amounts due and payable on or prior to the Effective Date,
including, to the extent invoiced, reimbursement or payment of all out of pocket
expenses required to be reimbursed or paid by the Borrower hereunder;


(n)evidence satisfactory to the Administrative Agent that the issuance of the
Senior Notes pursuant to the Indenture shall occur substantially concurrently
with or immediately prior to the closing of this Agreement; and


(o)such other documents or items as the Administrative Agent may reasonably
request.


Section 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:


(a)The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable (except that any representation or warranty which by its terms is
made as of an earlier date shall be true and correct as of such earlier date).


(b)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, (i) no Default shall have occurred and be continuing and (ii) there
shall have been no events that have, or could reasonably be expected to cause, a
Material Adverse Effect since the date of the last such issuance or Borrowing.


(c)The Borrower shall have delivered a Borrowing Request to the Administrative
Agent in accordance with Section 2.03 or a request for the issuance, amendment,
renewal or extension of a Letter of Credit to the Issuing Bank and the
Administrative Agent in accordance with Section 2.05(b).


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.







52

--------------------------------------------------------------------------------




ARTICLE V


Affirmative Covenants


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
Section 5.01    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent:


(a)within 90 days after the end of each fiscal year of the Borrower, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by KPMG LLP or other independent public accountants of recognized national
standing (without a “going concern” explanatory paragraph or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and the Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied;


(b)within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations and cash flows as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and the Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;


(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.10 (in the form of the compliance certificate attached
hereto as Exhibit 5.01 (a “Compliance Certificate”)) and (iii) stating whether
any change in GAAP or in the application thereof has occurred since the date of
the audited financial statements referred to in Section 3.04 and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;


(d)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Borrower or any
Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, as the case may be; and


(e)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

53

--------------------------------------------------------------------------------




Reports or financial information required to be delivered pursuant to Sections
5.01(a), 5.01(b) or 5.01(d) (to the extent any such financial statements,
reports, proxy statements or other materials are included in materials otherwise
filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto, on the Borrower’s website on the Internet or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet site
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third party website or whether sponsored by the
Administrative Agent); provided that, in each case, (a) the Borrower shall
deliver paper copies of such documents to the Administrative Agent or any Lender
that requests the Borrower to furnish such paper copies until written notice to
cease delivering such paper copies is given by the Administrative Agent or such
Lender and (b) the Borrower shall, or shall cause a third party to, notify the
Administrative Agent and each Lender (by email) of the posting of any such
documents. Notwithstanding anything to the contrary contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificate required by Section 5.01(c) to the Administrative Agent.
Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining copies
of such documents.
Section 5.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following:


(a)the occurrence of any Default;


(b)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Borrower or any
Subsidiary thereof that could reasonably be expected to result in a Material
Adverse Effect;


(c)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and


(d)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
Section 5.03    Existence; Conduct of Business. The Borrower will, and will
cause each Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence in its
jurisdiction of organization and the rights, licenses, permits, privileges and
franchises material to the conduct of its business unless the failure to do so
could not reasonably be expected to have a Material Adverse Effect; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.


Section 5.04    Payment of Obligations. Other than contractual obligations
relating to Indebtedness, the Borrower will, and will cause each Subsidiary to,
comply with its contractual obligations, including payment of its obligations,
including Tax liabilities, with respect to which the failure of such compliance
could result in a Material Adverse Effect, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrower or such Subsidiary has set aside on its

54

--------------------------------------------------------------------------------




books adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to comply pending such contest could not reasonably be expected to
result in a Material Adverse Effect.


Section 5.05    Maintenance of Properties. The Borrower will, and will cause
each Subsidiary to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.


Section 5.06    Books and Records; Inspection Rights. The Borrower will, and
will cause each Subsidiary to, keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities. The Borrower will, and will cause each
Subsidiary to, permit any representatives designated by the Administrative Agent
and, if a Default is then continuing, any Lender, upon reasonable prior notice
and in compliance with the Borrower’s security policy, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
Notwithstanding Section 9.03, if no Default is then continuing or is discovered
during such inspection, the Administrative Agent and the Lenders shall bear all
costs and expenses associated with (i) any inspections in excess of one per
calendar year and (ii) any inspections of properties outside of the 48
contiguous states of the United States.


Section 5.07    Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, including, without
limitation, Environmental Laws, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. The Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.


Section 5.08    Use of Proceeds and Letters of Credit. The proceeds of the Loans
shall be used to repay existing Indebtedness, for working capital and for
general corporate purposes (including, without limitation, Permitted
Acquisitions) of, in each case, the Borrower and the Subsidiaries. No part of
the proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. Letters of Credit will be issued only to
support the general corporate purposes of the Borrower and the Subsidiaries. The
Borrower will not request any Borrowing or Letter of Credit, and the Borrower
shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (a) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (b) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(c) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.


Section 5.09    Insurance. The Borrower will, and will cause each Subsidiary to,
maintain, with financially sound and reputable insurance companies, insurance in
such amounts (with no greater risk retention) and against such risks as are
customary among companies of established reputation engaged in the same or
similar businesses and operating in the same or similar locations. The Borrower
will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained.





55

--------------------------------------------------------------------------------




Section 5.10    Required Guarantors.


(a)Subject to Section 5.10(b), the Borrower at all times shall cause all
Domestic Subsidiaries other than Excluded Domestic Subsidiaries to be
Guarantors.


(b)If any Domestic Subsidiary (other than an Excluded Domestic Subsidiary) is
formed or acquired after the Effective Date, or if any Excluded Domestic
Subsidiary ceases to be an Excluded Domestic Subsidiary, the Borrower will,
within ten (10) Business Days (as such period of time may be extended by the
Administrative Agent in its sole discretion), notify the Administrative Agent
and the Lenders thereof and promptly but in no event later than twenty (20)
Business Days (as such period of time may be extended by the Administrative
Agent in its sole discretion) after such event cause such Subsidiary to execute
a Guarantee Agreement.



56

--------------------------------------------------------------------------------




ARTICLE VI


Negative Covenants


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:
Section 6.01    Indebtedness Covenant. The Borrower will not, and will not
permit any Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:


(a)the Obligations;


(b)Indebtedness existing on the Effective Date and set forth on Schedule 6.01(b)
to the Disclosure Letter and amendments, extensions, renewals, refinancing,
refundings and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof;


(c)Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided, in the case of Indebtedness of any
Subsidiary that is not a Guarantor to any Loan Party, that (i) no Default exists
at the time of, or is created as a result of, the incurrence of such
Indebtedness and (ii) at the time of such incurrence, the Pro Forma Financial
Tests are satisfied;


(d)Purchase Money Indebtedness, Capitalized Lease Obligations, Finance Lease
Obligations and mortgage financings assumed or incurred in connection with the
acquisition of any assets by the Borrower or any Subsidiary or secured by a Lien
on any such asset prior to the acquisition thereof, and amendments, extensions,
renewals, refinancings, refundings and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof; provided that (i)
no Default exists at the time of, or is created as a result of, the incurrence
of such Indebtedness and (ii) at the time of such incurrence, the Pro Forma
Financial Tests are satisfied;


(e)Acquired Indebtedness of any Subsidiary in existence (but not incurred or
created in connection with or in contemplation of an acquisition) on the date on
which such Subsidiary is acquired by the Borrower or any Subsidiary pursuant to
a Permitted Acquisition and amendments, extensions, renewals, refinancings,
refundings and replacements of such Indebtedness that do not increase the
outstanding principal amount thereof, provided that (i) neither the Borrower nor
any of the Subsidiaries existing before giving effect to such acquisition has
any obligation with respect to such Indebtedness, (ii) none of the properties of
the Borrower or any of the Subsidiaries existing before giving effect to such
acquisition is bound with respect to such Indebtedness and (iii) at the time of
such incurrence, the Pro Forma Financial Tests are satisfied;


(f)Indebtedness of the Borrower or any Subsidiary in respect of the financing of
insurance premiums with providers of such insurance or their Affiliates in the
ordinary course of business;


(g)Indebtedness arising from or representing deferred compensation to employees,
directors and consultants of the Borrower or any Subsidiary incurred in the
ordinary course of business;


(h)unsecured Indebtedness of Subsidiaries that are not Guarantors in an
aggregate principal amount not to exceed $100,000,000 at any time outstanding;

57

--------------------------------------------------------------------------------




(i)Indebtedness of Foreign Subsidiaries in an aggregate principal amount not to
exceed $300,000,000 at any time outstanding;


(j)Indebtedness in respect of Sale and Leaseback Transactions in an aggregate
amount not to exceed $150,000,000 at any time outstanding;


(k)Indebtedness of the Borrower and its Subsidiaries in an aggregate amount at
any time outstanding not to exceed, at the time such Indebtedness is incurred,
assumed or created, the sum of $250,000,000 and five percent (5%) of Total
Assets; provided that the aggregate principal amount of Indebtedness incurred
pursuant to this clause (k) by Subsidiaries that are not Guarantors shall not
exceed $175,000,000 at any time outstanding;


(l)Indebtedness in respect of the Senior Notes in an aggregate principal amount
at any time outstanding not to exceed $500,000,000 and Guarantees in respect
thereof;


(m)Indebtedness in respect of Swap Agreements permitted by Section 6.06;


(n)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided that such Indebtedness is extinguished within five
Business Days of incurrence;


(o)Indebtedness of the Borrower or any of its Subsidiaries in respect of
performance bonds, bankers’ acceptances, workers’ compensation claims, surety,
bid, appeal or similar bonds, completion guarantees, payment obligations in
connection with self-insurance or similar obligations, and bank overdrafts (and
letters of credit in respect thereof) in the ordinary course of business;


(p)Indebtedness of the Borrower or any Subsidiary consisting of “earn-out”
obligations, guarantees, indemnities or obligations in respect of purchase price
adjustments in connection with the acquisition or disposition of assets
(including Capital Stock) so long as no Default exists at the time of, or is
created as a result of, the incurrence of such Indebtedness;


(q)Indebtedness incurred by the Borrower or any of its Subsidiaries in respect
of letters of credit, bank guarantees or similar instruments issued or created
in the ordinary course of business, including in respect of health, disability
or other employee benefits or property, casualty or liability insurance or
self-insurance or other Indebtedness with respect to reimbursement-type
obligations regarding workers’ compensation claims; provided that any
reimbursement obligations in respect thereof are reimbursed within 60 days
following the incurrence thereof so long as no Default exists at the time of, or
is created as a result of, the incurrence of such Indebtedness;


(r)unsecured Indebtedness of any Loan Party not permitted by any other clause of
this Section 6.01; provided that (i) no Default exists at the time of, or is
created as a result of, the incurrence of such Indebtedness and (ii) at the time
of such incurrence, the Pro Forma Financial Tests are satisfied.


For purposes of determining compliance with this Section 6.01, in the event that
all or a portion of an item of Indebtedness meets the criteria of more than one
of the categories of Indebtedness described in clauses (a) through (r) above,
the Borrower shall, in its sole discretion, classify (or later reclassify) such
item of Indebtedness, in whole or in part, in any manner that complies with this
covenant. Accrual of interest, whether payable in cash or in kind, accretion or
amortization of original issue discount, imputed interest, the

58

--------------------------------------------------------------------------------




payment of interest on any Indebtedness in the form of additional Indebtedness
with the same terms, and the payment of dividends on Disqualified Capital Stock
in the form of additional shares of the same class of Disqualified Capital Stock
will not be deemed to be an incurrence of Indebtedness or an issuance of
Disqualified Capital Stock, as applicable, for purposes of this Section 6.01.
For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated by the Borrower based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred; provided that if such
Indebtedness is incurred to Refinance other Indebtedness denominated in a
foreign currency, and such Refinancing would cause the applicable U.S.
dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such Refinancing, such U.S.
dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such new Indebtedness does not exceed the principal
amount of such Indebtedness being Refinanced. Notwithstanding any other
provision of this covenant, the maximum amount of Indebtedness that may be
incurred pursuant to this Section 6.01 will not be deemed to be exceeded with
respect to any outstanding Indebtedness due solely to the result of fluctuations
in the exchange rates of currencies.
Section 6.02    Lien Covenant. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it except:
(a)Permitted Encumbrances;


(b)Any Lien on any property or asset of the Borrower or any Subsidiary existing
on the Effective Date and set forth on Schedule 6.02(b) to the Disclosure
Letter; provided that (i) such Lien shall not apply to any other property or
asset of the Borrower or any Subsidiary (other than additions, accessions and
improvements to such property or asset and proceeds covered by the original
grant thereof) and (ii) such Lien shall secure only those obligations that it
secures on the Effective Date and amendments, extensions, renewals,
refinancings, refundings and replacements thereof as permitted under Section
6.01(b);


(c)Any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the Effective Date prior to the time such
Person becomes a Subsidiary and securing Acquired Indebtedness permitted under
Section 6.01(e); provided that (i) such Lien is not created in contemplation of
or in connection with such acquisition or such Person becoming a Subsidiary, as
the case may be, (ii) such Lien shall not apply to any other property or assets
of the Borrower or any Subsidiary (other than additions, accessions and
improvements to such property or asset and proceeds covered by the original
grant thereof) and (iii) such Lien shall secure only those obligations that it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and amendments, extensions, renewals,
refinancings, refundings and replacements thereof as permitted under Section
6.01(e);


(d)Liens on assets acquired, constructed or improved by the Borrower or any
Subsidiary; provided that (i) such Liens secure Purchase Money Indebtedness,
Finance Lease Obligations, mortgage financings and Capitalized Lease Obligations
permitted pursuant to Section 6.01(d), (ii) such Liens and the Indebtedness
secured thereby (other than amendments, extensions, renewals, refinancings,
refundings and replacements thereof as permitted under Section 6.01(d)) are
incurred prior to or within 90 days (or such longer period if necessary solely
to obtain any permits or licenses required in connection with such acquisition,
construction or improvement) after such acquisition or the completion of such
construction or improvement, (iii) the Indebtedness secured thereby does not
exceed 100% of the cost of acquiring, constructing or

59

--------------------------------------------------------------------------------




improving such fixed or capital assets and (iv) such Liens shall not apply to
any other property or assets of the Borrower or any Subsidiary (other than
additions, accessions and improvements to such property or asset and proceeds
covered by the original grant thereof);


(e)Liens arising in the ordinary course of business to secure obligations other
than Indebtedness that, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect;


(f)Liens that secure Indebtedness permitted under Section 6.01(f), (j) or (k);


(g)Liens that secure Indebtedness permitted under Section 6.01(i); provided that
(i) such Liens shall not apply to any property or assets of any Loan Party and
(ii) the aggregate amount of Indebtedness secured by such Liens shall not exceed
$250,000,000 at any time outstanding;


(h)purchase options, calls or similar rights of third parties that are incurred
in connection with Investments permitted under Section 6.04(o);


(i)Liens on Cash Collateral pursuant to Section 2.05(j), Section 2.20 or Section
2.21;


(j)Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods in the ordinary course of
business;


(k)Liens securing reimbursement obligations with respect to commercial letters
of credit issued in the ordinary course of business which encumber documents and
other property relating to such letters of credit and products and proceeds
thereof;


(l)leases, subleases, licenses and sublicenses granted to others in the ordinary
course of business;


(m)Liens arising from the precautionary filing of Uniform Commercial Code
financing statements regarding leases otherwise permitted hereunder;


(n)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payments of customs duties in connection with the importation of goods
in the ordinary course of business;


(o)Liens (i) on inventory held by and granted to a local distribution company in
the ordinary course of business and (ii) in accounts purchased and collected by
and granted to a local distribution company in the ordinary course of business
that has agreed to make payments to the Borrower or any of its Subsidiaries for
such amounts; and


(p)other Liens that secure obligations (including Indebtedness) in an
outstanding amount not to exceed, at the time such obligations are incurred,
assumed or created, five percent (5%) of Total Assets.






 

60

--------------------------------------------------------------------------------




Section 6.03    Limitation on Fundamental Changes; Lines of Business.


(a)The Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or, in the case of any Loan Party, liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing:


(i)any Subsidiary may merge into or consolidate with the Borrower in a
transaction in which the Borrower is the surviving corporation;


(ii)any Subsidiary may merge into or consolidate with any other Subsidiary in a
transaction in which the surviving entity is a Subsidiary; provided that if such
transaction involves a Guarantor, the Guarantor survives such transaction;


(iii)any Subsidiary may merge with or into or consolidate with any other Person
in a Permitted Acquisition; provided that either (i) such Subsidiary is the
surviving entity of such transaction or (ii) if such Subsidiary is not the
surviving entity, the surviving entity and/or the Borrower, as applicable,
complies with the provisions of Section 5.10(b) within the time limits required
thereby;


(iv)any Guarantor may liquidate or dissolve if its sole shareholders are Loan
Parties and the assets of such Guarantor are transferred to one or more Loan
Parties; and


(v)any Subsidiary may liquidate or dissolve if the assets of such Subsidiary are
transferred to the Borrower or the shareholders of such Subsidiary.


(b)The Borrower will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any business other than businesses of the types
conducted by the Borrower and its Subsidiaries on the Effective Date and
businesses reasonably related thereto.


Section 6.04    Restrictions on Investments, Loans, Advances, Guarantees and
Acquisitions. The Borrower will not, and will not permit any Subsidiary to,
purchase, hold or acquire any Investment in any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit, except:


(a)Cash Equivalents;


(b)Investments existing on the Effective Date and set forth on Schedule 6.04(b)
to the Disclosure Letter;


(c)Investments by the Borrower or any Subsidiary in the Borrower or any
Subsidiary; provided, in the case of Investments by any Loan Party in a
Subsidiary that is not a Guarantor, that (i) no Default exists at the time of,
or is created as a result of, such Investment and (ii) at the time of such
Investment, the Pro Forma Financial Tests are satisfied;


(d)Guarantees constituting permitted Indebtedness under Section 6.01;


(e)Permitted Acquisitions;

61

--------------------------------------------------------------------------------




(f)Extensions of trade credit on commercially reasonable terms in the ordinary
course of business;


(g)Loans and advances to employees of the Borrower or any Subsidiary in the
ordinary course of business (including for travel and entertainment expenses) in
an outstanding aggregate amount not to exceed $10,000,000 at any time;


(h)Investments by the Borrower or any Subsidiary received in connection with the
bankruptcy or reorganization of or settlement of, delinquent accounts and
disputes with or judgments against, customers and suppliers, in each case in the
ordinary course of business;


(i)Investments received as a result of transactions permitted by Section 6.03;


(j)Swap Agreements permitted under Section 6.06;


(k)Investments resulting from the creation of Liens on the assets of the
Borrower or any of its Subsidiaries permitted under Section 6.02;


(l)Investments represented by guarantees of obligations that are otherwise
permitted under this Agreement;


(m)lease, utility and other similar deposits in the ordinary course of business;


(n)capped call(s), call spread(s) or bond hedge and warrant transaction(s)
entered into by the Borrower concurrently with the issuance of convertible or
exchangeable debt to hedge the Borrower’s stock price risk with respect to such
debt that are deemed necessary or advisable to effect such hedge in the good
faith judgment of the Board of Directors of the Borrower; and


(o)Investments not permitted by any other clause of this Section; provided that,
at the time such Investment is made, (i) no Default exists, or is created as a
result of, such Investment and (ii) the Pro Forma Financial Tests are satisfied.


Section 6.05    Limitation on Asset Sales. The Borrower will not, and will not
permit any Subsidiary to, sell, transfer, lease (other than operating leases
entered into in the ordinary course of business) or otherwise dispose of (each,
a “disposition”) any asset, including any Equity Interest, owned by it, and
including any assignment or sale of any income or revenues (including accounts
receivable) or rights in respect thereof, nor will the Borrower permit any of
the Subsidiaries to issue any additional Equity Interest in such Subsidiary,
except:


(a)dispositions of inventory and used or surplus equipment in the ordinary
course of business;


(b)(i) dispositions and issuances to the Borrower or any Guarantor and
(ii) dispositions and issuances by a Subsidiary that is not a Guarantor to any
other Subsidiary that is not a Guarantor;


(c)dispositions in connection with Sale and Leaseback Transactions with third
parties on an arm’s-length basis;



62

--------------------------------------------------------------------------------




(d)the issuance and sale of directors’ qualifying shares and shares as required
by applicable law to be held by a Person other than the Borrower or a
Subsidiary;


(e)dispositions of Cash Equivalents;


(f)Restricted Payments permitted under Section 6.07;


(g)the sale or discount, in each case, without recourse, of accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof;


(h)the grant of Liens not prohibited by this Agreement or any disposition
pursuant thereto;


(i)the licensing of intellectual property in the ordinary course of business;


(j)dispositions of accounts receivable to local distribution companies under
guaranteed receivables agreements entered into in the ordinary course of
business; and


(k)dispositions of assets (other than accounts receivable or inventory) not
otherwise permitted by any other clause of this Section (including dispositions
by the Borrower or any Guarantor to any Subsidiary that is not a Guarantor, but
excluding, for the avoidance of doubt, Investments in Subsidiaries that are not
Guarantors permitted under Section 6.04); provided that (i) all dispositions
made pursuant to this clause (k) shall be made for fair market value, (ii) no
Default exists at the time of, or is created as a result of, such disposition
and (iii) the aggregate book value of all assets disposed of in reliance upon
this clause (k) shall not exceed 20% of Total Assets in any fiscal year.


Section 6.06    Swap Agreements. The Borrower will not, and will not permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks (including foreign exchange risks) to which the
Borrower or any Subsidiary has actual exposure, (b) Swap Agreements entered into
in order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary and (c) as permitted by Section 6.04(n).


Section 6.07    Limitations on Restricted Payments, Prepayments of Subordinated
Indebtedness and Modifications of Subordinated Indebtedness.


(a)The Borrower will not, and will not permit any Subsidiary to, declare or
make, or agree to make during the term hereof, directly or indirectly, any
Restricted Payment to any Person other than a Loan Party unless the following
conditions are satisfied (determined when such Restricted Payment is made):
(i) no Default shall have occurred and be continuing or result from or, with
respect to agreements to make Restricted Payments, reasonably be expected to
result from, the making of such Restricted Payment and (ii) the Pro Forma
Financial Tests are satisfied. Notwithstanding the preceding sentence, (A) a
Subsidiary may declare and make and may agree to make Restricted Payments to its
equity holders on a pro rata basis or to the Borrower or any other Loan Party,
(B) the Borrower and its Subsidiaries may declare and make and may agree to make
the following Restricted Payments: (1) non-cash dividends, distributions and
other payments in the form of, by conversion into, in exchange for, or out of
the proceeds of the substantially concurrent sale of, Equity Interests and (2)
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interest held by any current or former employee, director or
consultant of the Borrower or a Subsidiary (or any permitted transferee or
authorized representative of the foregoing) pursuant to any management

63

--------------------------------------------------------------------------------




equity subscription agreement, stock option agreement, stock plan or similar
agreement or upon the exercise of any option, warrant, purchase right or other
Equity Interest issued pursuant thereto, (C) the Borrower and its Subsidiaries
may agree to make a Restricted Payment if it is a condition precedent to such
Restricted Payment that the Borrower terminate this Agreement and satisfy all
Obligations (other than contingent obligations for which no claim has been made;
(D) the Borrower may pay any dividend within 60 days after the date of
declaration of such dividend if the dividend would have been permitted on the
date of declaration; (E) repurchases of Capital Stock deemed to occur upon the
exercise of stock options or warrants shall be permitted if such Capital Stock
represents a portion of the exercise price and related statutory withholding
taxes of such options or warrants; and (F) the Borrower and its Subsidiaries may
make cash payments in lieu of the issuance of fractional shares in connection
with (i) the exercise of warrants, options or other securities convertible into
or exchangeable for Capital Stock of the Borrower or (ii) a merger,
consolidation, amalgamation or other combination involving the Borrower or any
of its Subsidiaries that is otherwise permitted hereunder.


For purposes of determining compliance with this Section 6.07(a), in the event
that a Restricted Payment meets the criteria of more than one of the categories
described in clauses (A) through (F) of such Section, the Company will be
entitled to classify such Restricted Payment (or portion thereof) on the date of
its payment or later reclassify such Restricted Payment (or portion thereof) in
any manner that complies with this Section 6.07(a).
(b)The Borrower will not, nor will it permit any Subsidiary to, make or agree to
make, directly or indirectly, any payment (whether in cash, securities or other
property) in respect of principal of or interest on any Indebtedness that is
subordinated in writing in right of payment to the Obligations, including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, defeasance, acquisition, cancellation or termination of such
subordinated Indebtedness, except:


i.regularly scheduled and other mandatory interest and principal payments on or
after the due date therefor in respect of any such Indebtedness;


ii.refinancings, renewals, refundings and replacements of such subordinated
Indebtedness if any such new Indebtedness is (i) permitted under Section 6.01
and (ii) is subordinated in right of payment to the Obligations at least to the
same extent in all material respects as the Indebtedness being refinanced,
renewed, refunded or replaced;


iii.the payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
to the extent such sale or transfer is permitted hereunder;


iv.the payment of Indebtedness of any Person acquired by the Borrower or any
Subsidiary that exists on the date of such acquisition; provided that such
Person becomes a Subsidiary as a result of such acquisition;


v.payments by the Borrower in the form of, by conversion into, in exchange for,
or out of the substantially concurrent sale of, Equity Interests and cash
payments in lieu of fractional shares;


vi.payments to the Borrower or a Subsidiary in respect of intercompany
Indebtedness;
vii.any agreement to make a payment in respect of principal or interest on such
subordinated Indebtedness if it is a condition precedent to such payment that
the Borrower terminate

64

--------------------------------------------------------------------------------




this Agreement and satisfy all Obligations (other than contingent obligations
for which no claim has been made); and


viii.other prepayments of Indebtedness by the Borrower or any Subsidiary not
permitted by any other clause of this Section 6.07; provided that no Default
exists at the time after giving effect to such prepayment, and the Borrower and
its Subsidiaries have at least $100,000,000 of total liquidity, including
(A) unrestricted cash, (B) Cash Equivalents and (C) unused Commitments as of
such date.


(c)The Borrower will not, and will not permit any Subsidiary to, amend,
supplement or otherwise modify the terms of any Indebtedness that is
subordinated in writing in right of payment to the Obligations to (i) accelerate
the time of any scheduled or other mandatory payments in respect thereof, (ii)
impair or reduce the subordination thereof, (iii) except as permitted by this
Agreement, grant any collateral to secure such Indebtedness or (iv) increase the
principal amount of, or interest on, such Indebtedness.


Section 6.08    Restrictions on Transactions with Affiliates. The Borrower will
not, and will not permit any Subsidiary to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions in the ordinary course of business at prices
and on terms and conditions not materially less favorable to the Borrower or
such Subsidiary than could be obtained on an arm’s-length basis from unrelated
third parties, (b) transactions between or among the Borrower and the
Subsidiaries not involving any other Affiliate of the Borrower to the extent
such transactions are otherwise permitted hereunder, (c) Investments in
Affiliates permitted under Section 6.04(o), (d) sales of Equity Interests in the
Borrower to Affiliates of the Borrower and the granting of registration and
other customary rights in connection therewith, (e) loans, advances and payments
of reasonable fees and out-of-pocket expenses and compensation paid (whether in
cash or the issuance of Capital Stock of the Borrower) to and indemnity provided
on behalf of, officers, directors, employees or consultants of the Borrower or
any Subsidiary of the Borrower, in each case, in the ordinary course of
business; and (f) Investments permitted by Section 6.04 and Restricted Payments
permitted by Section 6.07.


Section 6.09    Restrictions on Restrictive Agreements. The Borrower will not,
and will not permit any Subsidiary to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Borrower or any Subsidiary
to create, incur or permit to exist any Lien upon any of its properties or
assets, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Borrower or any other Subsidiary or to guarantee
Indebtedness of the Borrower or any other Subsidiary that are, in each case in
this clause (b), more restrictive than that which exists as of the Effective
Date; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law, rule, regulation or order or by any Loan Document,
(ii) intentionally omitted, (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary or other assets pending such sale, provided such restrictions and
conditions apply only to the Subsidiary or other asset that is to be sold and
such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
obligations permitted by this Agreement; provided that such restrictions or
conditions apply only to the property or assets securing such obligations;
(v) the foregoing shall not apply to (A) leases, licenses and other agreements
entered into in the ordinary course of business (other than for Indebtedness);
provided that such restrictions or conditions apply only to such lease, license
or other agreement and the property or assets that are the subject of such
leases, licenses or other agreements, and (B) provisions in corporate charters,
bylaws, stockholders agreements, partnership agreements, limited liability
company agreements and similar agreements entered into in connection with
Investments in less than wholly-owned Subsidiaries permitted

65

--------------------------------------------------------------------------------




by Section 6.04 and negotiated in good faith and not with the purpose of
avoiding the restrictions of this Section; (vi) the foregoing shall not apply to
restrictions or conditions contained in the Indenture as in effect on the
Effective Date or in any the Senior Notes or any guarantees of the Senior Notes
issued pursuant thereto (in such forms attached to the Indenture as in effect on
the Effective Date); (vii) the foregoing shall not apply to restrictions or
conditions contained in any instrument governing Acquired Indebtedness, which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person or the properties or assets of the
Person so acquired; (viii) the foregoing shall not apply to restrictions on the
transfer of assets subject to any Lien permitted under this Agreement imposed by
the holder of such Lien; (ix) the foregoing shall not apply to customary
provisions in joint venture agreements and other similar agreements (in each
case relating solely to the equity interests therein) entered into in the
ordinary course of business; (x) the foregoing shall not apply to customary
non-assignment provisions in leases, licenses and other contracts; and (xi) the
foregoing shall not apply to restrictions imposed on cash or other deposits or
net worth imposed by customers or required by insurance, surety or bonding
companies, in each case, entered into in the ordinary course of business.


Section 6.10    Financial Covenants.


(a)The Borrower will not permit the Consolidated Total Leverage Ratio as of the
last day of each fiscal quarter to be greater than 3.00 to 1.00.


(b)The Borrower will not permit the Consolidated Fixed Charge Coverage Ratio as
of the last day of each fiscal quarter to be less than 3.00 to 1.00.


Section 6.11    Fiscal Year. The Borrower shall not change its fiscal year
without the consent of the Administrative Agent.

66

--------------------------------------------------------------------------------




ARTICLE VII


Events of Default


If any of the following events (“Events of Default”) shall occur:
(a)the Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;


(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;


(c)any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect when made or deemed made;


(d)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, Section 5.03 (with respect to the
Borrower’s existence) or Section 5.08, Section 5.10 or in Article VI;


(e)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);


(f)the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after giving
effect to any applicable grace period;


(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice) the holder or holders of any Material Indebtedness
or any trustee or agent on its or their behalf to cause any Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity; provided that this
clause (g) shall not apply to (i) secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, (ii) any redemption, repurchase, conversion or settlement with
respect to any convertible or exchangeable debt pursuant to its terms or (iii)
any early payment requirement or unwinding or termination with respect to any
capped call(s), call spread(s) or bond hedge and warrant transaction(s)
permitted by Section 6.04(n);


(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
any Loan Party or any Material Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Loan Party or any Material Subsidiary or for a substantial

67

--------------------------------------------------------------------------------




part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;


(i)(A) any Loan Party or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, or (v) make a
general assignment for the benefit of creditors or (B) the board of directors
(or similar governing body) of any Loan Party or any Material Subsidiary shall
adopt a resolution authorizing the Borrower or any Material Subsidiary to take
any of the foregoing actions described in clause (i)(A);


(j)any Loan Party or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;


(k)one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against the Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged, unpaid or
unsatisfied for a period of 30 consecutive days during which execution shall not
be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any Subsidiary to
enforce any such judgment;


(l)an ERISA Event shall have occurred that when taken together with all other
ERISA Events that have occurred or are continuing, could reasonably be expected
to result in a Material Adverse Effect; or


(m)a Change in Control shall occur;


then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest, notice of
acceleration, notice of intent to accelerate or other notice of any kind, all of
which are hereby waived by the Borrower; and in case of any event with respect
to the Borrower described in clause (h) or (i) of this Article, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest, notice of acceleration, notice of intent to
accelerate or other notice of any kind, all of which are hereby waived by the
Borrower, and (iii) take such other steps to collect the Loans and protect the
interest of the Lenders as shall be allowed by law or in equity.



68

--------------------------------------------------------------------------------






ARTICLE VIII


The Administrative Agent


Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of the Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent

69

--------------------------------------------------------------------------------




and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with, if no Default is
then continuing, the consent of the Borrower (not to be unreasonably withheld,
delayed or conditioned), to appoint a successor. If no successor shall have been
so appointed by the Required Lenders (and, if applicable, consented to by the
Borrower) and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be a bank with an office in
Houston, Texas, or an Affiliate of any such bank.
If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, if no Default is then
continuing, with the consent of the Borrower (not to be unreasonably withheld,
delayed or conditions), appoint a successor. If no such successor shall have
been appointed by the Required Lenders (and, if applicable, consented to by the
Borrower) and shall have accepted such appointment within 30 days (or such
earlier date as shall be agreed by the Required Lenders) (the “Removal Effective
Date”), then such removal shall nonetheless become effective in accordance with
such notice on the Removal Effective Date.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent, and the retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder. The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation or removal hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.



70

--------------------------------------------------------------------------------




ARTICLE IX


Miscellaneous


Section 9.01    Notices.


(a)Except in the case of notices and other communications expressly permitted to
be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or electronic mail, as follows:


(i)if to the Borrower, to it at 1 Fanatical Place, City of Windcrest, San
Antonio, Texas 78218, Attention of Karl Pichler, Chief Financial Officer (Phone
No. (210) 312-1177; Telecopy No. (210) 312-0030; E-Mail Address
karl.pichler@rackspace.com), with a copy to William Alberts, Vice President,
Legal (Phone No. (210) 312-5205; Telecopy No. (210) 312-4848; E-Mail Address
william.alberts@rackspace.com);


(ii)if to the Administrative Agent or Issuing Bank, to JPMorgan Chase Bank, Loan
and Agency Services Group, 10 South Dearborn, 19th Floor, Chicago, Illinois
60603-2003, Attention Yuvette Owens (Phone No. (312) 385-7021; Telecopy No.
(888) 303-9732; E-Mail Address jpm.agency.servicing.1@jpmchase.com), and a copy
to JPMorgan Chase Bank, 270 Park Avenue, New York, New York, 10017, Attention
Justin B. Kelley (Phone No. (212) 622-8808; Telecopy No. (917) 464-6072; E-Mail
Address justin.b.kelley@jpmorgan.com); and


(iii)if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.


(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.


(c)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.


Section 9.02    Waivers; Amendments; Release of Guarantors.
 
(a)No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower therefrom shall in
any event be effective unless

71

--------------------------------------------------------------------------------




the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.


(b)Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender adversely affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, postpone
the scheduled date of expiration of any Commitment or amend Section 2.05(c) in a
manner that would permit Letters of Credit to be issued with an expiration date
after the Maturity Date, in each case, without the written consent of each
Lender affected thereby, (iv) change Section 2.17(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) release any Guarantor without the consent of
each Lender (other than Defaulting Lenders), (vi) change any provisions of
Section 2.20, Section 2.21 or the definition of “Defaulting Lender” without the
consent of each Lender, or (vii) change any of the provisions of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Issuing Bank hereunder without the prior written
consent of the Administrative Agent or the Issuing Bank, as the case may be.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that no agreement effecting any of the changes described above in clauses
(i) through (iii) that affects such Defaulting Lender may be entered into
without the consent of such Defaulting Lender.


(c)Notwithstanding any contrary position in this Agreement or any other Loan
Document, if (i) a Guarantor is no longer a Subsidiary and (ii) at the time such
Guarantor became a non-Subsidiary, no Event of Default then existed, then such
Guarantor shall be automatically released from its obligations under the
Guarantee Agreement to which it is a party, without need for any formal action
by the Administrative Agent or any Lender; and the Administrative Agent will
confirm such release by a notice to the Borrower upon receipt of a request
therefor.


Section 9.03    Expenses; Indemnity; Damage Waiver.
 
(a)The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement, including

72

--------------------------------------------------------------------------------




its rights under this Section, or in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.


(b)The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee
but, with respect to the expenses, fees, charges and disbursements described in
subparagraphs (a)(i) and (a)(ii) of this Section, only to the extent reasonable,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any Subsidiary, or any Environmental Liability related in any way to
the Borrower or any Subsidiary, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether bought by a third
party or by any Loan Party, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (i) the gross negligence or
willful misconduct of such Indemnitee, (ii) the material breach by such
Indemnitee of its express obligations under this Agreement or any Loan Document
pursuant to a claim initiated by the Borrower or (iii) any dispute solely among
Indemnitees (not arising as a result of any act or omission by the Borrower or
any of its Subsidiaries or Affiliates) other than claims against the
Administrative Agent in its capacity or fulfilling its role as administrative
agent hereunder. This Section 9.03(b) shall not apply to any Taxes other than
any Taxes that represent losses, claims, damages, liabilities or related
expenses from any non-Tax claim.


(c)To the extent that the Borrower fails to pay any amount required to be paid
by it to (i) the Issuing Bank under paragraph (a) or (b) of this Section, each
Lender severally agrees to pay to the Issuing Bank such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Issuing
Bank in its capacity as such, and (ii) the Administrative Agent under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay its pro-rata
share of such amount to the Administrative Agent.


(d)To the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in paragraph (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby except to the
extent that such damages are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee.

73

--------------------------------------------------------------------------------






(e)All amounts due under this Section shall be payable promptly after written
demand therefor.


(f)The indemnification and reimbursement provisions contained herein with
respect to fees of counsel shall be limited to one counsel for all Indemnitees
(and one additional counsel in each applicable foreign jurisdiction), unless a
conflict of interest exists among Indemnitees in which case each Indemnitee
affected by such conflict of interest shall have separate counsel, the fees of
which shall be reimbursed by the Borrower (except to the extent resulting from
the gross negligence or willful misconduct of an Indemnitee, as determined by a
court of competent jurisdiction by final and nonappealable judgment).


Section 9.04    Successors and Assigns.


(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.


(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld, delayed or conditioned) of:


(A)the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender or, if an Event of Default
has occurred and is continuing, any other assignee, provided further that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
Business Days after having received written notice thereof;


(B)the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender or an
Affiliate of a Lender; and


(C)the Issuing Bank.


(ii)Assignments shall be subject to the following additional conditions:


(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 unless each of the
Borrower and the

74

--------------------------------------------------------------------------------




Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default under clause (a), (b), (h) or
(i) of Article VII has occurred and is continuing;


(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;


(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;


(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and


(E)no assignment shall be made to (1) the Borrower or any of the Borrower’s
Affiliates or Subsidiaries, (2) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender or a Subsidiary thereof or (3) a natural Person
(or a holding company, investment vehicle or trust for, or owned and operated
for the primary benefit of, a natural person).


(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
other than Section 9.12 (and, in the case of an Assignment and Assumption
covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Section 2.14, Section 2.15, Section 2.16 and Section
9.03; provided that such release shall not affect any legal responsibility for
such Lender’s actions and failures to act occurring before the effective date of
such Assignment and Assumption). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.


(iv)The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.


(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b)

75

--------------------------------------------------------------------------------




of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05(d),
Section 2.05(e), Section 2.06(b), Section 2.17(d), or Section 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.


(c)(i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(D) by its acceptance of such participation, such Participant shall be deemed to
have consented to be bound by Section 9.12. Any agreement or instrument pursuant
to which a Lender sells such a participation shall provide that such Lender
shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Section 2.14 and Section 2.15
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.17(c) as though it were a Lender.


(ii)A Participant shall not be entitled to receive any greater payment under
Section 2.14 or Section 2.16 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
express prior written consent and knowledge of the increased costs or Taxes
associated with such Participant’s participation. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.16 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.16(f) as though it were a Lender.


(iii)Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

76

--------------------------------------------------------------------------------




For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.


(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.


Section 9.05    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Section 2.14, Section 2.15, Section 2.16,
Section 9.03, Section 9.12 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof.


Section 9.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which may be delivered by electronic or telecopy
transmission and each of which shall constitute an original, but all of which
when taken together shall constitute a single contract. The Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.


Section 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


Section 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, the Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, but excluding
deposits held in a fiduciary capacity for a third party) at any time held and
other obligations at any time owing by such Lender, the Issuing Bank or such

77

--------------------------------------------------------------------------------




Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any of and all the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement held by such Lender or the
Issuing Bank or their respective Affiliates, irrespective of whether or not such
Lender, the Issuing Bank or such Affiliate shall have made any demand under this
Agreement and although such obligations may be contingent or unmatured or are
owed to a branch, office or Affiliate of such Lender or the Issuing Bank
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event any Defaulting Lender shall
exercise any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.21 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Bank and the
Lenders and (b) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owed to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender and the Issuing Bank agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application. The rights of each Lender, the Issuing Bank and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender, the Issuing Bank
or their respective Affiliates may have.


Section 9.09    Governing Law; Jurisdiction; Consent to Service of Process.


(a)This Agreement shall be construed in accordance with and governed by the law
of the State of New York.


(b)The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in the Borough of Manhattan, and of the United States District
Court of the Southern District of New York sitting in the Borough of Manhattan,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.


(c)Each party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.


(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.


Section 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR

78

--------------------------------------------------------------------------------




RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


Section 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


Section 9.12    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority), (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (ii) any pledgee referred to in Section 9.04(d), or
(iii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower or
(i) on a confidential basis to any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facility established hereby. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents and the Commitments. For the purposes
of this Section, “Information” means all information received from the Borrower
or any of its Related Parties relating to the Borrower, the Subsidiaries or
their business, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower; provided that, in the case of information
received from the Borrower after the Effective Date, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


Section 9.13    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the

79

--------------------------------------------------------------------------------




Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.


Section 9.14    USA Patriot Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.


Section 9.15    Keepwell. The Borrower hereby guarantees the payment and
performance of all Obligations of each other Loan Party and absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party in order for
such Loan Party to honor its obligations under its respective Guarantee
Agreement including obligations with respect to Swap Obligations (provided,
however, that the Borrower shall only be liable under this Section 9.15 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 9.15, or otherwise under this Agreement or
any other Loan Document, as it relates to such other Loan Parties, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of the Borrower under this
Section 9.15 shall remain in full force and effect until all Obligations are
paid in full to the Lenders, the Issuing Bank, the Administrative Agent and each
other Person to whom such Obligations are owed, and all of the Commitments are
terminated. The Borrower intends that this Section 9.15 constitute, and this
Section 9.15 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act. This guarantee is a guarantee of
payment and not of collection.


Section 9.16    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (a) (i) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders, on the other hand, (ii) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) the Borrower is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (b) (i) each of the Lenders is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (ii) no Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(c) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Lender has any obligation to disclose any of
such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against each of the Lenders with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.


[END OF TEXT]

80

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
        
                            
 
RACKSPACE HOSTING, INC.
By
/s/ KARL PICHLER


 
Karl Pichler


 
Chief Financial Officer






Signature Page to Credit Agreement

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT,             
ISSUING BANK AND LENDER:
                                        
 
JPMORGAN CHASE BANK, N.A.
By
/s/ JUSTIN KELLEY
Name:
Justin Kelley
Title:
Vice President




Signature Page to Credit Agreement

--------------------------------------------------------------------------------




CO-SYNDICATION AGENT:            
                        
 
MORGAN STANLEY SENIOR FUNDING, INC.
By
/s/ MICHAEL KING
Name:
Michael King
Title:
Vice President


Signature Page to Credit Agreement

--------------------------------------------------------------------------------




CO-SYNDICATION AGENT             
AND LENDER:    
                    
 
GOLDMAN SACHS BANK USA
By
/s/ REBECCA KRATZ
Name:
Rebecca Kratz
Title:
Authorized Signatory




Signature Page to Credit Agreement

--------------------------------------------------------------------------------




CO-SYNDICATION AGENT             
AND LENDER:    
        
 
WELLS FARGO BANK, N.A.
By
/s/ STUART EDWARDS
Name:
Stuart Edwards
Title:
Vice President




Signature Page to Credit Agreement

--------------------------------------------------------------------------------




LENDER:                         
                            
        
 
BANK OF AMERICA, N.A.
By
/s/ JEANNETTE LU
Name:
Jeannette Lu
Title:
Vice President




Signature Page to Credit Agreement

--------------------------------------------------------------------------------








LENDER:         
                        
 
BARCLAYS BANK PLC
By
/s/ ARTI SUGUNAN
Name:
Arti Sugunan
Title:
Assistant Vice President
 
Executed In London, UK




Signature Page to Credit Agreement

--------------------------------------------------------------------------------




LENDER:                         
                            
 
FROST BANK
By
/s/ ROBERT BERRY
Name:
Robert Berry
Title:
Assistant Vice President




Signature Page to Credit Agreement

--------------------------------------------------------------------------------




LENDER:                         


                                    
 
MORGAN STANLEY BANK, N.A.
By
/s/ MICHAEL KING
Name:
Michael King
Title:
Authorized Signatory






Signature Page to Credit Agreement

--------------------------------------------------------------------------------






EXHIBIT 1.01A
FORM OF GUARANTEE AGREEMENT
THIS GUARANTEE AGREEMENT (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this "Guarantee") dated as
of November 25, 2015, made by each of the undersigned Subsidiaries of the
Borrower (as defined below) (each, a "Guarantor," and collectively, the
"Guarantors"), in favor of JPMorgan Chase Bank, N.A. as Administrative Agent
(the "Agent") for the benefit of the Lenders pursuant to that certain Credit
Agreement dated as of even date herewith (as amended, restated, amended and
restated, modified and supplemented from time to time, the "Credit Agreement"),
by and among the Borrower, the Agent and the Lenders.
WITNESSETH
WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make Loans
and other extensions of credit to Rackspace Hosting, Inc., a Delaware
corporation (the "Borrower") in a manner and upon the terms and conditions set
forth therein;
WHEREAS, in accordance with the Credit Agreement, the Agent requires that the
Guarantors execute a guarantee agreement guaranteeing the obligations of the
Borrower under the Credit Agreement;
NOW, THEREFORE, in consideration of the premises and agreements herein and in
order to induce the Lenders to make the Loans and other extensions of credit
pursuant to the Credit Agreement, the Guarantors hereby agree as follows:
Section 1.    Definitions. Capitalized terms used herein and not otherwise
defined
shall have the respective meanings assigned thereto in the Credit Agreement.
Section 2.    Guarantee of Payment. Each Guarantor (not merely as a surety or
guarantor of collection) hereby jointly, severally, unconditionally and
irrevocably, guarantees the punctual payment and performance when due, whether
at stated maturity, as an installment, by prepayment or by demand, acceleration
or otherwise, of all Obligations of the Borrower heretofore or hereafter
existing. If any or all of the Obligations become due and payable under the
Credit Agreement, the Guarantors jointly and severally and unconditionally
promise to pay such Obligations, on demand, together with any and all expenses
(including reasonable counsel fees and expenses), which may be incurred by the
Agent in collecting any of the Obligations and in connection with the
protection, defense and enforcement of any rights under the Credit Agreement or
under any other Loan Document (the "Expenses"). The Guarantors guarantee that
the Obligations shall be paid strictly in accordance with the terms of the
Credit Agreement. The Obligations include, without limitation, interest accruing
after the commencement of a proceeding under bankruptcy, insolvency or similar
laws of any jurisdiction at the rate or rates provided in the Credit Agreement.
The Agent shall not be required to exhaust any right or remedy or take any
action against the Borrower or any other Person or any collateral prior to any
demand or other action hereunder against the Guarantors. The Guarantors agree
that, as between the Guarantors and the Agent, the Obligations may be declared
to be due and payable for the purposes of this Guarantee at any time when the
Loans may be declared due under Article VII of
the Credit Agreement, notwithstanding any stay, injunction or other prohibition
which may prevent, delay or vitiate any declaration as regards the Borrower and
that in the event of a declaration or attempted declaration, the Obligations
shall immediately become due and payable by the Guarantors for the purposes of
this Guarantee and each Guarantor shall forthwith pay the Obligations specified
by the Agent to be paid as



--------------------------------------------------------------------------------




provided in the Credit Agreement without further notice or demand.
Notwithstanding anything contained herein or in the Credit Agreement, any Loan
Document or any other document or any other agreement, security document or
instrument relating hereto or thereto to the contrary, (i) the maximum liability
of each Guarantor hereunder shall never exceed the maximum amount that said
Guarantor could pay without having such payment set aside as a fraudulent
transfer or fraudulent conveyance or similar action under the U.S. Bankruptcy
Code or applicable state or foreign law and (ii) the liability of each Guarantor
hereunder shall exclude all Excluded Swap Obligations of such Guarantor.
Section 3.    Guarantee Absolute. The liability of each Guarantor under this
Guarantee is absolute and unconditional irrespective of: (a) any change in the
time, manner or place of payment of, or in any other term of, the Credit
Agreement or the Obligations, or any other amendment or waiver of or any consent
to departure from any of the terms of the Credit Agreement or the Obligations,
including any increase or decrease in the rate of interest thereon; (b) any
release or amendment or waiver of, or consent to departure from, any other
guarantee or support document, or any exchange, release or non-perfection of any
collateral, for the Credit Agreement or the Obligations; (c) any present or
future law, regulation or order of any jurisdiction or of any agency thereof
purporting to reduce, amend, restructure or otherwise affect any term of the
Credit Agreement or the Obligations; (d) without being limited by the foregoing,
any lack of validity or enforceability of the Credit Agreement or the
Obligations; (e) any other setoff, defense or counterclaim whatsoever (in any
case, whether based on contract, tort or any other theory) with respect to the
Credit Agreement or the transactions contemplated thereby which might constitute
a legal or equitable defense available to, or discharge of, the Borrower or
other Guarantors and (f) any claim or assertion that any payment by any
Guarantor hereunder should be set aside pursuant to Section 2 in connection with
any stay, injunction or other prohibition or event, in which case each Guarantor
shall be unconditionally required to pay all amounts demanded of it hereunder
prior to any determination of the maximum liability of each Guarantor hereunder
in accordance with Section 2 and the recipient of such payment, if so required
by a final non-appealable court of competent jurisdiction by a final and
non-appealable judgment, shall then be liable for the refund of any excess
amounts. If any such rebate or refund is ever required, all other Guarantors
shall be fully liable for the repayment thereof to the maximum extent allowed by
applicable law.
Section 4.    Guarantee Irrevocable. This Guarantee is a continuing guarantee of
the
payment of all Obligations now or hereafter existing under the Credit Agreement
and shall remain in full force and effect until payment in full of all
Obligations and other amounts payable under this Guarantee and until all
Commitments of the Lenders to make Loans under the Credit Agreement shall be
terminated in accordance with the terms thereof and the Credit Agreement is no
longer in effect.
Section 5.    Reinstatement. This Guarantee shall continue to be effective, or
be
automatically reinstated, as the case may be, if at any time any payment of any
of the Obligations is rescinded or must otherwise be returned by the Agent on
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any of
the Borrower, any Guarantor, or any Person that is a party to the Loan
Documents, or upon or as a result of the appointment of a custodian, receiver,
trustee or other officer with similar powers with respect to any of the
Borrower, any Guarantor or any other Person that is a party to the Loan
Documents, or otherwise, all as though the payment had not been made.
Section 6.    Subrogation. Each Guarantor hereby agrees that it shall not
exercise any
rights which it may acquire by way of subrogation, by any payment made under
this Guarantee or otherwise, until all the Obligations have been paid in full
and the Credit Agreement is no longer in effect. Any amounts paid to a Guarantor
on account of subrogation rights under this Guarantee at any time when all the
Obligations have not been paid in full, shall be held in trust for the benefit
of the Agent and shall promptly be paid to the Agent to be credited and applied
to the Obligations, whether matured or unmatured or absolute or contingent,



--------------------------------------------------------------------------------




in accordance with the terms of the Credit Agreement. If a Guarantor has made a
payment to the Agent hereunder of all or any part of the Obligations and all the
Obligations are paid in full (other than unasserted indemnity obligations) and
the Commitments have been terminated, the Agent shall, at such Guarantor's
request, execute and deliver to the Guarantor the appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to the Guarantor of an interest in the Obligations
resulting from the payment.
Section 7.    Subordination. Any liabilities owed by the Borrower to the
Guarantors
in connection with any extension of credit or financial accommodation by the
Guarantors to or for the account of the Borrower, including but not limited to
interest accruing at the agreed contract rate after the commencement of a
bankruptcy or similar proceeding, are hereby subordinated to the Obligations,
and such liabilities of the Borrower to the Guarantors, if the Agent so
requests, shall be collected, enforced and received by the Guarantors as trustee
for the Agent and shall be paid over to the Agent on account of the Obligations.
Section 8.    Certain Taxes. The Guarantors further agree that all payments to
be
made hereunder shall be made without deduction for Indemnified Taxes or Other
Taxes. If any Indemnified Taxes or Other Taxes are required to be withheld from
any amounts payable to the Agent hereunder, the amounts so payable to the Agent
shall be increased to the extent necessary to yield to the Agent (after
withholding of all required Indemnified Taxes or Other Taxes) the amounts
payable hereunder had no such deduction or withholding for Indemnified Taxes
been made. Whenever any Indemnified Tax or Other Tax is paid by a Guarantor, as
promptly as possible thereafter, such Guarantor shall send the Agent evidence of
payment thereof, together with such additional documentary evidence as may be
reasonably required from time to time by the Agent.
Section 9.    Representations and Warranties. Each of the Guarantors represents
and
warrants that: (a) this Guarantee (i) has been authorized by all necessary
action on the part of such Guarantor; (ii) does not violate any agreement,
instrument, law, regulation or order applicable to it; (iii) does not require
the consent or approval of any Person, or any filing or registration of any
kind; and (iv) is the legal, valid and binding obligation of such Guarantor
enforceable against such Guarantor in accordance with its terms, except to the
extent that enforcement may be limited by applicable bankruptcy, insolvency and
other similar laws affecting creditors' rights generally and by equitable
principles (regardless of whether enforcement is sough in equity or at law); and
(b) in executing and delivering this Guarantee, such Guarantor has not relied
and will not rely upon any representations or warranties of the Agent not
embodied herein or any acts heretofore or hereafter taken by the Agent
(including but not limited to any review by the Agent of the affairs of the
Borrower).
Section 10. Remedies Generally. The remedies provided in this Guarantee are
cumulative and not exclusive of any remedies provided by law.
Section 11. Setoff. Each Guarantor agrees that, in addition to (and without
limitation of) any right of setoff, banker's lien or counterclaim the Agent or
the Lenders may otherwise have, the Agent and each of the Lenders shall be
entitled, at their option, if an Event of Default shall have occurred and be
continuing, to offset balances (general or special, time or demand, provisional
or final, but excluding deposits held in a fiduciary capacity for a third party)
held by them for the accounts of the Guarantors at any of the Agent's or any
Lender's offices, in U.S. dollars or in any other currency, against any amount
payable by the Guarantors under this Guarantee which is not paid when due, in
which case it shall promptly notify the Guarantors thereof; provided that the
Agent's or any Lender's failure to give such notice shall not affect the
validity thereof.



--------------------------------------------------------------------------------




Section 12. Formalities. Each Guarantor hereby waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the
Obligations, the Credit Agreement and this Guarantee and any liability to which
the Credit Agreement and this Guarantee applies or may apply, and waives
presentment, demand of payment, notice of intent to accelerate, notice of
acceleration, notice of dishonor or nonpayment, and any requirement that the
Agent institute suit, collection proceedings or take any other action to collect
the Obligations, including any requirement that the Agent protect, secure,
perfect or insure any security interest or Lien against any property subject
thereto or exhaust any right or take any action against the Borrower or any
other Person (including the other Guarantors) or any collateral (it being the
intention of the Agent and each Guarantor that the obligations of such Guarantor
under this Guarantee are to be a guarantee of payment and not of collection) or
that the Borrower or any other Person (including the other Guarantors) be joined
in any action hereunder. Each Guarantor hereby waives marshaling of assets and
liabilities, notice by the Agent of the creation of any Indebtedness or
liability to which it applies or may apply, notice of disposition or
substitution of collateral and of the creation, advancement, increase,
existence, extension, renewal, rearrangement and/or modification of the
Obligations.


Section 13. Amendments and Waivers. No amendment or waiver of any provision of
this Guarantee, nor consent to any release by any Guarantor therefrom, shall be
effective unless it is in writing and signed by the Agent and such Guarantor,
and then the waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. No failure on the part of the
Agent to exercise, and no delay in exercising, any right under this Guarantee
shall operate as a waiver or preclude any other or further exercise thereof or
the exercise of any other right.


Section 14. Expenses. The Guarantors shall reimburse the Agent on demand for all
Expenses without duplication of any reimbursements effected under the Credit
Agreement. The obligations of the Guarantors under this Section shall survive
the termination of this Guarantee.


Section 15. Assignment. This Guarantee shall be binding on, and shall inure to
the benefit of the Guarantors, the Agent and their respective successors and
assigns; provided that, except in connection with a transaction permitted by
Section 6.03 of the Credit Agreement, the Guarantors may not assign or transfer
their respective rights or obligations under this Guarantee. Without limiting
the generality of the foregoing: (a) the obligations of the Guarantors under
this Guarantee shall continue in full force and effect and shall be binding on
any successor partnership and on previous partners and their respective estates
if any of the Guarantors is a partnership, regardless of any change in the
partnership as a result of death, retirement or otherwise; and (b) the Agent may
assign, or otherwise transfer its rights under the Credit Agreement to any other
Person in accordance with the terms and conditions thereof, and the other Person
shall then become vested with all the rights granted to the Agent in this
Guarantee. Any Guarantor may merge into the Borrower or another Guarantor as
provided in the Credit Agreement.
Section 16. Captions. The headings and captions in this Guarantee are for
convenience only and shall not affect the interpretation or construction of this
Guarantee.
Section 17.Governing Law, Etc. THIS GUARANTEE SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK. EACH GUARANTOR CONSENTS TO
THE NONEXCLUSIVE JURISDICTION AND VENUE OF THE STATE OR FEDERAL COURTS LOCATED
IN THE CITY OF NEW YORK IN THE BOROUGH OF MANHATTAN. SERVICE OF PROCESS BY THE
AGENT IN CONNECTION WITH ANY SUCH DISPUTE SHALL BE BINDING ON EACH GUARANTOR IF
SENT TO SUCH GUARANTOR BY REGISTERED MAIL AT THE ADDRESS SPECIFIED BELOW OR AS
OTHERWISE SPECIFIED BY



--------------------------------------------------------------------------------




SUCH GUARANTOR FROM TIME TO TIME. EACH GUARANTOR WAIVES ANY RIGHT IT MAY HAVE TO
JURY TRIAL IN ANY ACTION RELATED TO THIS GUARANTEE OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND FURTHER WAIVES ANY RIGHT TO INTERPOSE ANY COUNTERCLAIM
RELATED TO THIS GUARANTEE OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY SUCH
ACTION. TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM
SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION
OF A JUDGMENT, EXECUTION OR OTHERWISE), EACH SUCH GUARANTOR HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTEE.
Section 18. Integration; Effectiveness. This Guarantee alone sets forth the
entire understanding of the Guarantors and the Agent relating to the guarantee
of the Obligations and constitutes the entire contract between the parties
relating to the subject matter hereof and supersedes any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Guarantee shall become effective when it shall have been executed
and delivered by the Guarantors to the Agent. Delivery of an executed signature
page of this Guarantee by telecopy shall be effective as delivery of a manually
executed signature page of this Guarantee.
Section 19. Automatic Release. As provided in Section 9.02 of the Credit
Agreement, a Guarantor shall be automatically released from its obligations
under this Guarantee upon the satisfaction of the conditions set forth therein.
END OF TEXT



--------------------------------------------------------------------------------




EXHIBIT 1.01B
FORM OF NOTE
$[________________]                                     _______, 2015
FOR VALUE RECEIVED, the undersigned, RACKSPACE HOSTING, INC., a Delaware
corporation, the Borrower under that certain Credit Agreement, dated as of
November 25, 2015 (as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the "Credit Agreement"),
among the Borrower, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders, HEREBY
PROMISES TO PAY to [                        ] (the "Lender"), the amount as may
be
advanced from time to time under the Credit Agreement by the Lender in
accordance with such Lender's Commitment outstanding from time to time. All
capitalized terms used herein and not otherwise defined shall have the meanings
as defined in the Credit Agreement.
The Borrower promises to pay interest on the unpaid principal amount of this
Note outstanding from time to time at the place and at such times and at such
interest rates as are specified in the Credit Agreement. Payments made by the
Borrower in respect of the amounts due hereunder shall be allocated to the
Lender by the Agent on the terms specified in the Credit Agreement.
This Note is one of the Notes in respect of the Loans referred to in, and this
Note and all provisions herein are entitled to the benefits of, the Credit
Agreement. The Credit Agreement, among other things, (a) provides for the making
of Loans by the Lender and other Lenders to the Borrower from time to time, and
(b) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events, for prepayments on account of principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified, and for limitations on the amount of interest paid such that no
provision of the Credit Agreement or this Note shall require the payment or
permit the collection of interest in excess of the Maximum Rate.
The Borrower and any and all endorsers, guarantors and sureties severally waive
to the fullest extent permitted by applicable law grace (except to the extent
expressly provided in the Credit Agreement), demand, presentment for payment,
notice of dishonor or default, notice of acceleration, notice of intent to
accelerate, protest and notice of protest and diligence in collecting and
bringing of suit against any party hereto, and agree to all renewals, extensions
or partial payments hereon and to any release or substitution of security
herefor, in whole or in part, with or without notice, before or after maturity.
This Note shall be governed by and construed under the laws of the State of New
York.



























--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Note to be duly executed and
delivered by its duly authorized officer as of the date first written above.
BORROWER:
RACKSPACE HOSTING, INC., a Delaware corporation
By:                                
     Name:         
Title:            



--------------------------------------------------------------------------------




EXHIBIT 2.03
FORM OF BORROWING REQUEST


JPMorgan Chase Bank, N.A.
                
                
                
Attention:                     
Telecopy:                 
Re:    Credit Agreement dated as of November 25, 2015, by and among Rackspace
Hosting, Inc. (the "Borrower"), the Lenders party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the "Credit Agreement")
Ladies and Gentlemen:
Pursuant to the Credit Agreement, the Borrower hereby makes the requests
indicated below:


1.
Amount of Borrowing:     

2.
Requested date of Borrowing:     

3.
Type of Borrowing:

    ABR Borrowing; or
    Eurodollar Borrowing;
4.
Requested Interest Period for Eurodollar Borrowing: [one] [two] [three] [six]
months

5.
Location and number of account to which funds are to be disbursed:



                
        
                


The undersigned certifies that [s]he is authorized to execute this request on
behalf of the Borrower. The Borrower represents and warrants that:


(a)    at the time of any immediately after giving effect to the requested
Borrowing,
(i)no Default or Event of Default shall have occurred and be continuing and
(ii)there shall have been no events that have, or could reasonably be expected
to cause, a Material Adverse Effect since the date of the last Borrowing; and
(b)     the representations and warranties of the Borrower set forth in the
Credit
Agreement shall be true and correct on and as of the date of the requested
Borrowing (except that any representation or warranty which by its terms is made
as of an earlier date shall be true and correct as of such earlier date).



--------------------------------------------------------------------------------




Each capitalized term used but not defined herein shall have the meaning
assigned to such term in the Credit Agreement.
Very truly yours,
RACKSPACE HOSTING, INC.
By:                            
Name: Title:            





--------------------------------------------------------------------------------




EXHIBIT 2.07


FORM OF INTEREST ELECTION REQUEST


JPMorgan Chase Bank, N.A.
                
                
                
Attention:                     
Telecopy:                 
Re:    Credit Agreement dated as of November 25, 2015, by and among Rackspace
Hosting, Inc. (the "Borrower"), the Lenders party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the "Credit Agreement")
Ladies and Gentlemen:
Pursuant to the Credit Agreement, the Borrower hereby makes the requests
indicated
below:
1.    The Borrowing to which this Interest Election Request applies is as
follows:
(a)Date of Borrowing:     
(b)Type of Borrowing:     
(c)Interest Period:    [one] [two] [three] [six] months.
(d)Aggregate amount to be [converted] [continued]: $    
2.    The effective date of the election made pursuant to this Interest Election
Request is
                    
3.    The Borrowing resulting from this Interest Election Request shall be a
                    
Borrowing.
4    The Interest Period applicable to the resulting Borrowing
is                    
Each capitalized term used but not defined herein shall have the meaning
assigned to such term in the Credit Agreement.
Very truly yours,
RACKSPACE HOSTING, INC.
By:                        
Name:             
Title:                





--------------------------------------------------------------------------------




EXHIBIT 2.16A
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of November 25, 2015
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the "Credit Agreement"), among RACKSPACE HOSTING, INC., a
Delaware corporation (the "Borrower"), the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E (or applicable successor form). By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:                            
Name: Title:            
 
Date:     , 20[ ]



--------------------------------------------------------------------------------




EXHIBIT 2.16B
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of November 25, 2015
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the "Credit Agreement"), among RACKSPACE HOSTING, INC., a
Delaware corporation (the "Borrower"), the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable
successor form). By executing this certificate, the undersigned agrees that (1)
if the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing, and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:             
Name:
Title:
Date:     , 20[ ]



--------------------------------------------------------------------------------




EXHIBIT 2.16C
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of November 25, 2015
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the "Credit Agreement"), among RACKSPACE HOSTING, INC., a
Delaware corporation (the "Borrower"), the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY (or
successor form) accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E (or applicable successor form) or (ii) an IRS
Form W-8IMY (or successor form) accompanied by an IRS Form W-8BEN or IRS Form
W-8BEN-E (or applicable successor form) from each of such partner's/member's
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:             
Name:
Title:


Date:      , 20[]



--------------------------------------------------------------------------------




EXHIBIT 2.16D
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of November 25, 2015
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the "Credit Agreement"), among RACKSPACE HOSTING, INC., a
Delaware corporation (the "Borrower"), the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY (or successor form) accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor form) or
(ii) an IRS Form W-8IMY (or successor form) accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E (or applicable successor form) from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:             
Name:
Title:


Date:     , 20[ ]





--------------------------------------------------------------------------------




EXHIBIT 2.19A
FORM OF INCREASING LENDER AGREEMENT
INCREASING LENDER AGREEMENT, dated     , 20     (this "Agreement"), by
            
and among each of the signatories hereto, to the Credit Agreement, dated as of
November 25, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the "Credit Agreement"), among Rackspace
Hosting, Inc., a Delaware corporation (the "Borrower"), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the "Administrative Agent").
WITNESSETH
WHEREAS, pursuant to Section 2.19 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Commitments and/or one or more tranches of Incremental
Term Loans under the Credit Agreement by requesting one or more Lenders to
increase the amount of its Commitment and/or to participate in such a tranche;
WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to [increase the Commitments] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.19; and
WHEREAS, pursuant to Section 2.19 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Borrower and the Administrative Agent this
Agreement;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:


1.
The undersigned Increasing Lender agrees, subject to the terms and conditions of
the Credit Agreement, that on the date of this Agreement it shall [increase its
Commitment by

$1    ], thereby making the aggregate amount of its total Commitments equal to
$[    ]] [and] [participate in a tranche of Incremental Term Loans with a
commitment
amount equal to $[    ] with respect thereto].


2.
The Borrower hereby represents and warrants that (a) the conditions set forth in
paragraphs (a) and (b) of Section 4.02 of the Credit Agreement are satisfied as
of the date hereof and (b) the Borrower is in compliance with the Pro Forma
Financial Tests after giving effect to this Agreement.



3.Terms defined in the Credit Agreement shall have their defined meanings when
used herein.


4.This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York.


5.    This Agreement may be executed in any number of counterparts and by
different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same document.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF INCREASING LENDER]
By:                 
Name:
Title:
Accepted and agreed to as of the date first written above:
RACKSPACE HOSTING, INC.
By:             
Name:
Title:
Acknowledged as of the date first written above:
JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:             
Name:
Title:



--------------------------------------------------------------------------------




EXHIBIT 2.19B
FORM OF AUGMENTING LENDER AGREEMENT
AUGMENTING LENDER AGREEMENT, dated     , 20 (this "Agreement"), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
November 25, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the "Credit Agreement"), among Rackspace
Hosting, Inc., a Delaware corporation (the "Borrower"), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the "Administrative Agent").
WITNES SETH
WHEREAS, the Credit Agreement provides in Section 2.19 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Borrower and the Administrative Agent, by
executing and delivering to the Borrower and the Administrative Agent an
agreement to the Credit Agreement in substantially the form of this Agreement;
and
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1.
The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Agreement, become
a Lender for all purposes of the Credit Agreement to the same extent as if
originally a party thereto, with a

[Commitment with respect to Revolving Loans of $[    ]] [and] [a commitment with
respect to Incremental Term Loans of $[ ]].
2.
The undersigned Augmenting Lender (a) represents and warrants that (i) it is
legally authorized to enter into this Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to become a Lender and (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto; (d)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender.

3.    The undersigned's address for notices for the purposes of the Credit
Agreement is as
follows:







--------------------------------------------------------------------------------




4.     The Borrower hereby represents and warrants that (a) the conditions set
forth in paragraphs (a) and
(b) of Section 4.02 of the Credit Agreement are satisfied as of the date hereof
and (b) the Borrower
is in compliance with the Pro Forma Financial Tests after giving effect to this
Agreement.


5.     Terms defined in the Credit Agreement shall have their defined meanings
when used herein.


6.    This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New
York.


7.     This Agreement may be executed in any number of counterparts and by
different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of
which taken together shall constitute one and the same document.
[remainder of this page intentionally left blank]
IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF AUGMENTING LENDER]
By:                 
Name:
Title:
Accepted and agreed to as of the date first written above:
RACKSPACE HOSTING, INC.
By:                     
Name:
Title:
Acknowledged as of the date first written above:
JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:                 
Name:
Title:



--------------------------------------------------------------------------------




EXHIBIT 5.01
FORM OF COMPLIANCE CERTIFICATE
The undersigned hereby certifies that [s]he is a Financial Officer of Rackspace
Hosting, Inc., a Delaware corporation (the "Borrower"), and that as such [s]he
is authorized to execute this certificate on behalf of the Borrower. With
reference to the Credit Agreement dated November 25, 2015 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
"Credit Agreement"), among the Borrower, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders, the undersigned
represents and warrants as follows in [his][her] capacity as an officer of the
Borrower and not in any individual capacity (each capitalized term used herein
having the same meaning given to it in the Credit Agreement unless otherwise
specified):


(i)The Borrower hereby certifies that no Default has occurred or is continuing,
or if a Default has occurred, the details thereof and any action taken or
proposed to be taken with respect thereto are specified on Exhibit A attached
hereto.


(ii)There have been no changes in GAAP or the application thereof since the date
of the last audited financial statements referred to in Section 3.04 of the
Credit Agreement, or if any such change has occurred, the effect of such change
on the financial statements accompanying this Compliance Certificate is set
forth on Exhibit A attached hereto.


(iii)Calculations for all financial covenants for the four fiscal quarter period
ended    are set forth in the worksheet attached hereto as Exhibit B.



--------------------------------------------------------------------------------






EXECUTED AND DELIVERED this     day of        
BORROWER:
RACKSPACE HOSTING, INC.
By:    _____________________________
Name:    _____________________________     
Title:     _____________________________



--------------------------------------------------------------------------------




EXHIBIT A
DEFAULTS; CHANGES IN GAAP



--------------------------------------------------------------------------------




EXHIBIT B
FINANCIAL COVENANT CALCULATION WORKSHEET
Pro Forma     Covenant
Calculation      Requirement
Consolidated Total Leverage Ratio:
 
≤
3.00
Consolidated Indebtedness less unrestricted cash and
Cash Equivalents
 
 
 
To
 
 
 
Consolidated EBITDA
 
 
 
 
 
 
 
Consolidated Fixed Charge Coverage Ratio:
 
≥
3.00
Consolidated EBITDA
 
 
 
To
 
 
 
Consolidated Fixed Charges
 
 
 



Calculation of Consolidated Indebtedness
For the Borrower and the Subsidiaries on a consolidated basis, the sum of the
following, without duplication:
(a)    For Indebtedness, the sum of, without duplication:


(i)obligations for borrowed money;


$            


(ii)obligations evidenced by bonds, debentures, notes or similar instruments;


$            


(iii)Capital Lease Obligations, Finance Lease Obligations1 and Attributable Debt


$            


















                 
1 Excluding Finance Lease Obligations under or in connection with a lease
contract in effect as of the Effective Date.



--------------------------------------------------------------------------------






(iv)obligations issued or assumed as the deferred purchase price of property,
conditional sale obligations and obligations under any title retention agreement
(excluding (a) trade accounts payable and other accrued liabilities arising in
the ordinary course of business that are not overdue by 180 days or more or are
being contested in good faith, (b) earn-out obligations until such obligation
becomes a liability on the balance sheet in accordance with GAAP and (c)
intercompany payables that have a term not exceeding 364 days and made in the
ordinary course of business and consistent with past practice, so long as no
Default exists at time of, or is created as a result of, the incurrence of such
payables);


$            


(v)    obligations for the reimbursement of any obligor on any letter of credit,
banker's acceptance or similar credit transaction (other than obligations with
respect to (a) letters of credit securing obligations (other than obligations
described in clauses (i) through (iv) above) entered into in the ordinary course
of business to the extent such letters of credit are not drawn upon or, if and
to the extent drawn upon, such drawing is reimbursed no later than the fifth
business day following receipt of a demand for reimbursement following payment
on the letter of credit), or (b) that are otherwise cash collateralized);


$            


(vi)    Guarantees and other contingent obligations in respect of Indebtedness
referred to in clauses (i) through (v) above and clause (vii) below;


$            
(vii)    obligations under Currency Agreements and Interest Swap Obligations;
$            
(viii)    Disqualified Capital Stock or Preferred Stock issued by such Person or
by a Foreign Subsidiary with the amount of such Indebtedness represented by such
Disqualified Capital Stock or Preferred Stock being equal to the greater of its
voluntary or involuntary liquidation preference and its maximum fixed repurchase
price, but excluding accrued dividends;


(ix)    the aggregate amount of Designated Revolving Commitments in effect.


$            


(x)    obligations of the type referred to in clauses (i) through (vi) above
that are secured by any Lien on any property or asset, the amount of such
obligation being deemed to be the lesser of the fair market value of such
property or asset or the amount of the obligation so secured.











--------------------------------------------------------------------------------




2Indebtedness shall include the greater of (i) the average daily balance
outstanding under any revolving credit facility during the most recently ended
fiscal quarter and (ii) the actual amount of Indebtedness outstanding under the
revolving credit facility as of the date for which such calculation is being
made.




Equals Indebtedness2             $            




Plus,
(i)aggregate liquidation value of Disqualified Capital Stock of the Loan Parties
and all Preferred Stock of Subsidiaries that are not Guarantors.
                            
$            


Minus,
(ii)obligations in respect of Currency Agreements and Interest Swap Obligations.


$            




Equals Consolidated Indebtedness    $            


Calculation of EBITDA


Consolidated Net Income for the four quarter period ended    $            
(a) Increased (without duplication) by the following, in each case, to the
extent deducted in determining Consolidated Net Income for such period:


(i)provision for taxes based on income or profits or capital, including, without
limitation, federal, state, franchise and similar taxes and foreign withholding
taxes (including any levy, impost, deduction, charge, rate, duty, compulsory
loan or withholding which is levied or imposed by a governmental agency, and any
related interest, penalty, charge, fee or other amount) of the Borrower or any
Subsidiary paid or accrued during such period deducted (and not added back) in
computing Consolidated Net Income; plus


$            


(ii)Consolidated Interest Expense for such period to the extent the same were
deducted (and not added back) in calculating such Consolidated Net Income; plus


$            


                



--------------------------------------------------------------------------------




(iii)Consolidated Depreciation, Amortization and Accretion Expense for such
period to the extent that the same were deducted (and not added back) in
computing Consolidated Net Income; and




$            


(iv)expenses or charges (other than depreciation or amortization expense)
related to any Equity Offering or the incurrence of Indebtedness permitted to be
incurred in accordance with the Credit Agreement (including a refinancing
thereof) (whether or not successful), in each case, deducted (and not added
back) in computing Consolidated Net Income; plus


$            




(v)other Non-cash Charges, including any provisions, provision increases,
write-offs or write-downs reducing Consolidated Net Income for such period
(provided that if any such Non-cash Charges represent an accrual or reserve for
potential cash items in any future period, the cash payment in respect thereof
in such future period shall be subtracted from Consolidated EBITDA to such
extent), and excluding amortization of a prepaid cash item that was paid in a
prior period; plus


$            




(vi)any costs or expenses incurred by the Borrower or a Subsidiary pursuant to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement or any stock subscription or stockholder
agreement, to the extent that such cost or expenses are funded with cash
proceeds contributed to the capital of the Borrower or net cash proceeds of an
issuance of Equity Interests of the Borrower (other than Disqualified Capital
Stock); plus


$            




(vii)cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to clause (b) below for any
previous period and not added back; plus


$            




(viii)net loss from disposed or discontinued operations; plus


$            




(ix)net unrealized loss (after any offset) resulting in such period from
obligations under any Currency Agreements and the application of FASB Accounting
Standards Codification 815; provided that



--------------------------------------------------------------------------------




to the extent any such Currency Agreement relates to items included in the
preparation of the income statement (as opposed to the balance sheet, as
reasonably determined by the Borrower), the realized loss on a Currency
Agreement shall be included to the extent the amount of such hedge gain or loss
was excluded in a prior period; plus


$            




(ix)    net unrealized loss (after any offset) resulting in such period from (A)
currency translation or exchange losses including those (x) related to currency
remeasurements of Indebtedness and (y) resulting from hedge agreements for
currency exchange risk and (B) changes in the fair value of Indebtedness
resulting from changes in interest rates; plus


$            


(xi)     the amount of any minority interest expense (less the amount of any
cash dividends paid in such period to holders of such minority interests); and
$            
(b)    decreased (without duplication) by the following, in each case, to the
extent
included in determining Consolidated Net Income for such period:


(i)non-cash gains increasing Consolidated Net Income for such period, excluding
any non-cash gains to the extent they represent the accrual of revenue in the
ordinary course of business or the reversal of an accrual or reserve for a
potential cash item that reduced Consolidated EBITDA in any prior period and any
non-cash gains with respect to cash actually received in a prior period so long
as such cash did not increase Consolidated EBITDA in such prior period;


$            


(ii)net gain from disposed or discontinued operations;


$            


(iii)net unrealized gain (after any offset) resulting in such period from
obligations under any Currency Agreements and the application of FASB Accounting
Standards Codification 815; provided that to the extent any such Currency
Agreement relates to items included in the preparation of the income statement
(as opposed to the balance sheet, as reasonably determined by the Borrower), the
realized gain on a Currency Agreement shall be included to the extent the amount
of such hedge gain or loss was excluded in a prior period; plus
$            


(iv)net unrealized gains (after any offset) resulting in such period from (A)
currency translation or exchange gains including those (x) related to currency
remeasurements of Indebtedness and (y) resulting from hedge agreements for
currency exchange risk and (B) changes in the fair value of Indebtedness
resulting from changes in interest rates.



--------------------------------------------------------------------------------






$            


Equals Consolidated EBITDA                    $            









--------------------------------------------------------------------------------








Calculation of Consolidated Fixed Charges
The sum, without duplication, of the following:
(a)    Consolidated Interest Expense3 
(i)    the aggregate of the interest expense of the Borrower and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP, including without limitation:


(1)any amortization of debt discount and the amortization or write-off of
deferred financing costs, including commitment fees;


(2)the net costs under Interest Swap Obligations of the Borrower or any
Subsidiary;


(3)all capitalized interest;


(4)non-cash interest expense (other than non-cash interest on any convertible or
exchangeable debt issued by the Borrower that exists by virtue of the
bifurcation of the debt and equity components of such convertible or
exchangeable notes and the application of FASB Accounting Standards Codification
470-20 (or related accounting pronouncement(s)));


(5)commissions, discounts and other fees and charges owed with respect to
letters of credit and banker's acceptance financing;


(6)dividends with respect to Disqualified Capital Stock;


(7)dividends with respect to Preferred Stock of Subsidiaries;


(8)imputed interest with respect to sale and leaseback transactions; and


(9)the interest portion of any deferred payment obligation; plus










                
3 For purposes of determining the Consolidated Fixed Charge Coverage Ratio:


(a)interest on outstanding Indebtedness or on borrowings deemed to have been
incurred under Designated Revolving Commitments determined on a fluctuating
basis as of date of determination and which will continue to be so determined
thereafter shall be deemed to have accrued at a fixed rate per annum equal to
the rate of interest on such Indebtedness or borrowings deemed to have been
incurred under Designated Revolving Commitments in effect on the date of
determination; and
(b)notwithstanding clause (a) above, interest on Indebtedness determined on a
fluctuating basis, to the extent such interest is covered by agreements relating
to Interest Swap Obligations of the Borrower



--------------------------------------------------------------------------------




or any Subsidiary, shall be deemed to accrue at the rate per annum resulting
after giving effect to the operation of such agreements.








(ii)    the interest component of Capitalized Lease Obligations paid, accrued
and/or scheduled to be paid or accrued by the Borrower and its Subsidiaries
during such period as determined on a consolidated basis in accordance with
GAAP; less


(iii)    interest income for such period.
Equals Consolidated Interest Expense            $            
Plus,
(b)    the product of (i) the amount of all dividend payments on any series of
Preferred
Stock of the Borrower and, to the extent permitted under the Credit Agreement,
its Subsidiaries (other than dividends paid in Qualified Capital Stock and other
than dividends paid by a Subsidiary to the Borrower or to a wholly-owned
Subsidiary) paid, accrued or scheduled to be paid or accrued during such period
times (ii) a fraction, the numerator of which is one and the denominator of
which is one minus the then current effective consolidated federal, state and
local income tax rate of such Person, expressed as a decimal.
Equals Consolidated Fixed Charges            $            



--------------------------------------------------------------------------------




EXHIBIT 9.04
FORM OF ASSIGNMENT AND ASSUMPTION
Reference is made to the Credit Agreement dated as of November 25, 2015 (as
amended, restated, amended and restated, supplemented or otherwise modified and
in effect on the date hereof, the "Credit Agreement"), among Rackspace Hosting,
Inc., the Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent for the Lenders. Capitalized terms defined in the Credit Agreement are
used herein with the same meanings.
The Assignor named below hereby sells and assigns, without recourse, to the
Assignee named below, and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, effective as of the Assignment Date set forth below
the interests set forth on the following page hereof (the "Assigned Interest")
in the Assignor's rights and obligations under the Credit Agreement, including,
without limitation, the interests set forth on the following page hereof in the
Commitment of the Assignor on the Assignment Date and Loans owing to the
Assignor which are outstanding on the Assignment Date, together with the
participations in Letters of Credit and LC Disbursements held by the Assignor on
the Assignment Date, but excluding accrued interest and fees to and excluding
the Assignment Date. The Assignee hereby acknowledges receipt of a copy of the
Credit Agreement. From and after the Assignment Date
(i)the Assignee shall be a party to and be bound by the provisions of the Credit
Agreement and, to the extent of the Assigned Interest, have the rights and
obligations of a Lender thereunder and
(ii)the Assignor shall, to the extent of the Assigned Interest, relinquish its
rights and be released from its obligations under the Credit Agreement.
This Assignment and Assumption is being delivered to the Administrative Agent
together with (i) any documentation required to be delivered by the Assignee
pursuant to Section 9.04(b) of the Credit Agreement, duly completed and executed
by the Assignee, and (ii) if the Assignee is not already a Lender under the
Credit Agreement, an Administrative Questionnaire in the form
supplied by the Administrative Agent, duly completed by the Assignee.    The
[Assignee/Assignor] shall pay the fee payable to the Administrative Agent
pursuant to Section 9.04(b) of the Credit Agreement.
This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of New York.
Date of Assignment:
Legal Name of Assignor:
Legal Name of Assignee:
Assignee's Address for Notices:
Effective Date of Assignment ("Assignment Date"):



--------------------------------------------------------------------------------




Facility
Principal Amount Assigned
Percentage Assigned of
Commitment (set forth, to at
least 8 decimals, as a
percentage of the aggregate
Commitments of all Lenders)
Commitment Assigned:
$
%
Loans:
 
 



The terms set forth herein are hereby agreed to:
                    
as Assignor
By:                          
Name:
Title:    


                        


                    
as Assignee
By:                          
Name:
Title:    





--------------------------------------------------------------------------------




The undersigned hereby consent to the within assignment:
Rackspace Hosting, Inc. 1                JPMorgan Chase Bank, N.A.,
as Administrative Agent2
By:                              By:                              
Name:                            Name:
Title:                            Title:


JPMorgan Chase Bank, N.A., as Issuing Bank
By:                              
Name:
    Title:


























































1    Consent to be included to the extent required by Section 9.04(b)(i)(A) of
the Credit Agreement.
2    Consent to be included to the extent required by Section 9.04(b)(i)(B) of
the Credit Agreement



--------------------------------------------------------------------------------




SCHEDULE 2.01
COMMITMENTS
LENDER
COMMITMENT
JPMorgan Chase Bank, N.A.
$35,000,000.00
Morgan Stanley Bank, N.A.
$35,000,000.00
Goldman Sachs Bank USA
$35,000,000.00
Wells Fargo Bank, N.A.
$25,000,000.00
Bank of America, N.A.
$25,000,000.00
Barclays Bank plc
$25,000,000.00
Frost Bank
$20,000,000.00
TOTAL
$200,000,000.00






--------------------------------------------------------------------------------




    


SCHEDULE 2.05(k)
Existing Letters of Credit
L/C Number: CTCS-772703
Applicant: Rackspace Benelux B.V.
Booking Party: Rackspace Hosting, Inc.
Issuing Bank: JPMorgan Chase Bank, N.A.
Amount: EUR 25,107.50 (USD 27,619.51 as of November 23, 2015)
Current Expiry: March 25, 2016
Extension: automatic in 12 month periods until final expiry of April 30, 2020
Beneficiary: ING Bank N.V
L/C Number: CTCS-769735
Applicant: Rackspace International GmbH
Booking Party: Rackspace Hosting, Inc.
Issuing Bank: JPMorgan Chase Bank, N.A.
Amount: CHF 133,700.00 (USD 135,269.12 as of November 23, 2015)
Current Expiry: October 4, 2016
Extension: automatic in 12 month periods with no stated final expiry date
Beneficiary: Credit Suisse AG
L/C Number: CTCS-835245
Applicant: Rackspace Hosting Australia Pty
Booking Party: Rackspace Hosting, Inc.
Issuing Bank: JPMorgan Chase Bank, N.A.
Amount: AUD 302,238.75 (USD 215,602.01 as of November 23, 2015)
Current Expiry: January 17, 2016
Extension: automatic in 12 month periods until final expiry of March 31, 2019
Beneficiary: JPMorgan Chase Bank, N.A.
For purposes of determining the LC Exposure of the Existing Letters of Credit,
the USD amounts listed above shall be used.









